IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

SANJIV MEHRA, individually, and            )
SAMRITA MEHRA, as trustee of the           )
SANJIV MEHRA 2014                          )
IRREVOCABLE TRUST,                         )
                                           )
             Plaintiffs,                   )
                                           )
      v.                                   ) C.A. No. 2019-0812-KSJM
                                           )
JONATHAN TELLER, EOS                       )
INVESTOR HOLDING COMPANY, )
LLC, ANGRY ELEPHANT CAPITAL, )
LLC, ANDREW SALTOUN, as                    )
successor trustee of the Teller Children’s )
2015 Trust, and SARAH SLOVER,              )
                                           )
             Defendants.                   )

                        MEMORANDUM OPINION

                       Date Submitted: October 8, 2020
                       Date Decided: January 29, 2021

John L. Reed, Peter H. Kyle, Kelly L. Freund, DLA PIPER LLP (US), Wilmington,
Delaware; Patrick J. Smith, Brian T. Burns, Nicholas J. Karasimas, SMITH
VILLAZOR LLP, New York, New York; Counsel for Plaintiffs Sanjiv Mehra and
Samrita Mehra as Trustee of the Sanjiv Mehra 2014 Irrevocable Trust.

Jon E. Abramczyk, D. McKinley Measley, Alexandra M. Cumings, Elizabeth A.
Mullin, MORRIS, NICHOLS, ARSHT & TUNNELL LLP, Wilmington, Delaware;
Counsel for Defendants Jonathan Teller, EOS Investor Holding Company, LLC,
Angry Elephant Capital, LLC, and Andrew Saltoun as Successor Trustee of the
Teller Children’s 2015 Trust, and Sarah Slover.


McCORMICK, V.C.
      This case involves a dispute between Jonathan Teller and Sanjiv Mehra over

the dissolution of EOS Investor Holding Company, LLC (“Holdco”), a consumer

goods company. Before the disputed dissolution, the two shared control of Holdco

for years. Although Teller, a founder, held a greater equity stake in the company,

Mehra took responsibility for most of the company’s day-to-day management. The

two agreed that these contributions warranted granting Mehra equal say over

member and board decisions. The two also agreed that Mehra would have a right to

equal distributions above a specified threshold.

      The parties’ agreements on shared control and equal distributions were

memorialized in Holdco’s LLC agreement. In relevant part, the LLC agreement

made Teller and Mehra managers on the two-person board and required unanimity

to effect board action. If Teller and Mehra deadlocked, the LLC agreement required

that Holdco would be automatically dissolved. In the event of a deadlock-based

dissolution, Holdco would distribute its shares of a first-tier subsidiary to Holdco

members in proportion to their equity stakes and the members would replicate

Mehra’s equal-distribution rights at the first-tier subsidiary level.

      Thus, while Teller had to abide by the shared-control arrangement for as long

as the parties operated Holdco, the deadlock provision created a trapdoor with a hair

trigger. If Teller wanted out, he could propose a business divorce to the Holdco

board, declare deadlock if Mehra disagreed, and exit the shared-control arrangement.
      After a few successful years, Holdco faced a series of setbacks, including a

lawsuit regarding its signature lip balm, failed product launches, resource-draining

international expansion, supply chain flaws, and a high rate of employee attrition.

Cash flow shortages and other financial difficulties followed. By 2018, distributions

had ceased, leaving Teller strapped for cash.

      Holdco’s financial difficulties strained the parties’ relationship. Pressured by

personal liquidity issues, Teller became more critical of Mehra’s management. As

the financial decline deepened, Teller paid greater attention to employee complaints

about Mehra’s management style and misuse of company resources. Teller came to

blame Mehra for Holdco’s problems and determined to cut ties with Mehra.

      In September 2019, Teller began meeting with lawyers and devised a plan that

would allow him to exit the shared-control arrangement. According to plan, Teller

noticed a meeting of the Holdco board, which took place on September 26, 2019.

Teller proposed a resolution at that meeting that would remove Mehra as the CEO

of a Holdco subsidiary. Mehra refused to vote on Teller’s proposal and countered

with a proposal to remove Teller from his positions. Teller declared the board

deadlocked and dissolved Holdco. Teller then distributed to Mehra his proportionate

equity in Holdco’s first-tier subsidiary. Teller failed to replicate Mehra’s equal-

distribution rights at the subsidiary level.




                                               2
      Mehra filed this lawsuit to invalidate the dissolution with the primary aim of

restoring the shared-control arrangement. Mehra argues that the deadlock was a

contrivance—an inauthentic dispute designed to deliver control over distributions to

a cash-strapped Teller. He contends that Teller was obligated to protect Mehra’s

interests but failed to do so. Mehra moved to expedite the case and, in response, the

court bifurcated the narrow issue of whether Holdco’s dissolution was invalid.

      This post-trial opinion resolves that narrow issue in Teller’s favor. Although

Teller contrived the circumstances giving rise to deadlock, Teller proved that the

parties have an irreconcilable disagreement concerning Mehra’s continuing

management of Holdco. The deadlock, therefore, was genuine and sufficient to

warrant dissolution.

      Mehra has proven, however, that Teller breached his obligations to replicate

Mehra’s right to equal distributions. Although this is not a basis to invalidate the

dissolution, Mehra will have future recourse against Teller for breach of this aspect

of the LLC agreement.




                                         3
I.       STATEMENT OF FACTS1

         Trial took place over three days. As reflected in the Schedule of Evidence

submitted by the parties,2 the record comprises 848 trial exhibits, 3 live testimony

from six fact witnesses, 4 deposition testimony from ten fact witnesses, 5 and thirty-

six stipulations of fact. 6 These are the facts as the court finds them after trial.

         A.      A Brief History of EOS

         The collection of entities that operates as “EOS” sells small consumer goods.

EOS’s signature product is a spherical lip balm.

         Before the disputed dissolution, EOS comprised three entities: Holdco (or the

“Company”), a Delaware LLC; The Kind Group, LLC (“Kind,” or the “Kind

Group”), a New York LLC; and EOS Products, LLC (“Products”), a New York LLC.




1
  The Factual Background cites to: C.A. No. 2019-0812-KSJM docket entries by docket
(“Dkt.”) number; trial exhibits (cited by “JX” number); the trial transcript by page and line
numbers (Dkts. 200–02) (cited as “Trial Tr.”); deposition transcripts lodged with the Court
(Dkt. 186 Exs. A–K) (cited as “Dep. Tr.”); and facts stipulated in the parties’ Joint Pre-
Trial Stipulation and Order (Dkt. 188) (cited as “PTO”).
2
    See Dkt. 212, The Parties’ Joint Sched. of Evid.
3
    Id. Ex. A.
4
    See Trial Tr. at 322, 642, 927 (listing witness testimony by day).
5
    The Parties’ Joint Schedule of Evid. Ex. B.
6
    PTO ¶¶ 21–56.
                                               4
          Teller and Mehra and affiliated entities owned all of the equity of Holdco.7

Holdco owned 66.3% of Kind; 8 the remaining 33.7% of Kind’s membership interest

was owned by Teller, Mehra, an investment vehicle owned by Teller and his mother

called Angry Elephant Capital, LLC (“Angry Elephant”), and various other EOS

employees.9 Kind wholly owned Products, the operating entity. 10

          Teller started Kind in 2006 with a friend, non-party Craig Dubitsky. 11 Teller

personally financed the company for the first few months 12 and then provided

financing through Angry Elephant. 13

          Mehra joined Kind in early 2008. By then, Kind had developed its first

product, a shaving cream, 14 and Teller and Dubitsky had formed Products as Kind’s




7
    Id. ¶¶ 22–23, 25–26.
8
    Id. ¶ 29.
9
  Id. The pre-trial order cites to JX-459, a document detailing ownership of Kind as of
September 25, 2019. See id.; JX-459. The ownership percentages in the pre-trial order do
not add up to 100%. The actual breakdown of membership interests is as follows: 66.46%
Preferred Interests, 0.15% Class A Interests, 26.72% Class B Interests, and 6.67% Class C
Interests. See JX-459. Regardless, it suffices for the purpose of this decision to note that,
since its formation, Holdco had complete managerial control over Kind. See PTO ¶¶ 29,
38.
10
     Id. ¶ 31.
11
     PTO ¶ 35; Trial Tr. at 391:4–10 (Teller).
12
     Trial Tr. at 391:11–19 (Teller).
13
  Id. at 395:3–8 (Teller); see id. at 389:19–390:2 (Teller) (describing Angry Elephant’s
ownership and purpose).
14
     Id. at 392:5–8, 22–23 (Teller).
                                                 5
operating subsidiary. 15 Mehra had the operational experience to commercialize

EOS’s products. 16 At first, Mehra acted as a consultant, offering guidance regarding

commercialization of the shaving cream, advising on the competitive landscape of

consumer goods, and providing access to his professional network. 17

         Kind released its shaving cream to the market in March 2008. 18 Next, Kind

began developing a spherical lip balm, which it released in early 2009. 19 During this

time, Dubitsky left EOS, and Mehra’s role at EOS expanded.20 By the end of 2008,

Mehra was working full time for EOS. 21 Mehra took “full responsibility for

everything,” managing EOS and helping “Teller raise money for the business.” 22

         Fueled by the success of its spherical lip balm, EOS became profitable toward

the end of 2011.23 That year, Mehra broadened his influence within the Company

in two ways.




15
   PTO ¶ 35 (“Products was formed as an operating entity in 2008 . . . .”). But see Trial Tr.
at 395:1–2 (Teller) (“[I]n November of 2007, we set up an LLC, EOS Products, LLC”).
16
     Trial Tr. at 395:19–21 (Teller); Id. at 12:2–23 (Mehra).
17
     Id. at 14:13–22 (Mehra).
18
     Id. at 393:1–2 (Teller).
19
     Id. at 394:3–9, 398:22–5 (Teller).
20
     See id. at 399:11–400:15 (Teller); id. at 18:21–19:1 (Mehra).
21
     PTO ¶ 36; Trial Tr. at 398:7–10 (Teller); id. at 15:12–18 (Mehra).
22
     Id. at 20:18–23 (Mehra).
23
     Id. at 25:5–8 (Mehra).
                                               6
           First, Mehra acquired equity.    After a restructuring, Mehra controlled

approximately 15% of the membership interests in Holdco. 24 Teller controlled 85%

of the membership interests through his interests (70%) and Angry

Elephant’s (15%).25

           Second, Teller and Mehra decided that they would share managerial control.

Mehra and Teller agreed that Mehra’s influence would be equal “from an operational

perspective,” despite Teller’s controlling interest.26

           B.    The LLC Agreement
           Teller and Mehra executed an LLC Agreement for Holdco in 2011.27 They

amended the agreement twice—once in 2014 and once in 2016. 28 This decision

refers to the agreement in its final form as the “LLC Agreement” or the “2016 LLC

Agreement,” and the prior versions as the “2011 LLC Agreement” and “2014 LLC

Agreement.”




24
     JX-3 Ex. A.
25
     Id.
26
     Trial Tr. at 23:19–23 (Mehra).
27
     JX-3.
28
  See JX-17 (amending and restating the Holdco LLC Agreement on July 29, 2014); JX-
33 (amending and restating the Holdco LLC Agreement on May 26, 2016).
                                            7
                1.        The Shared-Control Arrangement
         The LLC Agreement memorializes the parties’ agreement on shared control

by granting Mehra veto power over decisions made at both the Member level and

the Manager level.

         The parties’ codified their shared control over Holdco in Sections 3.03

and 4.01 of the LLC Agreement, which impacted decision-making at both the

Member level and the Manager level.

         At the Member level, Section 3.03 of the LLC Agreement holds that whenever

“any . . . approval or consent is required to be given by the Company, by vote or

otherwise, it shall be authorized upon receiving the affirmative vote of the Members

holding not less than 90% of the Membership Interests.” 29

         At the Manager level, the LLC Agreement established a two-person Board of

Managers (the “Board”) comprising Mehra and Teller.             Section 4.01 of the

agreement locks the two principals into that position “[u]nless and until” one of them

resigns or their removal is approved “by a vote in writing of Members holding not

less than 90% of the Membership Interests.” 30

         Section 4.01 of the LLC Agreement further provides that “[n]o Manager shall

individually have the authority to bind the Company,” and that a Manager “may only



29
     LLC Agreement § 3.03.
30
     Id. § 4.01; JX-16.
                                           8
bind the Company through actions taken or approved by the Board of Managers in

accordance with the terms of this Agreement.”31

         Operating together, Sections 3.03 and 4.01 prevent Teller from using his 85%

Membership Interest to unilaterally remove Mehra as Manager or take other action

on behalf of Holdco without Mehra’s consent while Holdco is operative.32

         Section 4.03 requires that Teller and Mehra act “at all times in good faith and

in such manner as may be required to protect and promote the interests of the

Company and the Members.”33 The LLC Agreement does not waive or eliminate

fiduciary duties under Delaware law.

                 2.     The Distribution Scheme
         The 2011 LLC Agreement included the typical language providing that

distributions would be made “pro rata in accordance with [Members’] respective

Membership Interests.” 34 Given Teller’s roughly 85% stake in the Company, this

provision entitled Teller to the vast majority of Holdco’s distributions. EOS,

however, proved remarkably successful between 2011 through 2014 under Mehra’s

leadership. Thus, by 2014, the parties agreed to increase Mehra’s economic rights

to available cash flows. They altered the distribution scheme to reflect those rights.


31
     LLC Agreement § 4.01.
32
     See id. §§ 3.03, 4.01; see also JX-264 at EOS00012803.
33
     LLC Agreement § 4.03.
34
     JX-3 § 7.01(a)(i); see also id. Ex. A.
                                              9
         Article VII of the LLC Agreement governs “Distributions, Allocations of

Income and Losses,” and Section 7.01(a) governs “Distributions” aside from those

made to cover tax losses.35

         The 2014 LLC Agreement amended Section 7.01(a) by requiring that

distributions of proceeds be made based on “Revised Sharing Percentages,” a

defined term that entitled Teller and Mehra each to roughly 49% of the distributions

(and Angry Elephant to the remainder).36 To make Teller and Angry Elephant whole

for their larger capital investment, however, the LLC Agreement included an

exception to the equal-distribution scheme.37 As to distributions of “Extraordinary

Proceeds,” which were proceeds from a sale or similar transaction, the parties agreed

that distributions would be made pro rata until the aggregate distributions hit a $250

million threshold. 38

         By 2016, the parties had agreed to simplify the distribution scheme. The 2016

LLC Agreement eliminates the distinction between ordinary proceeds and

Extraordinary Proceeds and provides that all proceeds be distributed proportionate

to the parties’ Membership Interests until distributions in the aggregate (dating back


35
     JX-3 Art. VII.
36
     JX-17 § 7.01(a)(ii), Ex. A; see also id. § 1.01 (defining “Revised Sharing Percentages”).
37
  Trial Tr. at 33:2–21 (Mehra) (explaining the parties’ rationale for deviating from equal
distributions to “give money back to [Teller’s] mother” for Angry Elephant’s investment
and to ensure “money returned to equity holders”).
38
     JX-17 § 7.01(a)(iii); see also id. § 1.01 (defining “Extraordinary Proceeds”).
                                               10
to July 29, 2014, the date of the 2014 LLC Agreement) hit a threshold of

approximately $190 million. 39 After meeting the threshold, the distribution scheme

would switch to the equal-distribution arrangement based on the Revised Sharing

Percentages. 40 For simplicity, this decision refers to the terms of Section 7.01(a)(ii)

as the “Equal-Distribution Arrangement.”

         In its final form, Section 7.01(a)(ii) provides as follows:

                Unless otherwise determined by the Managers, all
                Distributions shall be made to the Members pro rata in
                accordance with their respective Membership Interests;
                provided, however that, from and after the time that
                aggregate Distributions to the Members equal the
                Threshold, all subsequent Distributions shall be made to

39
     See LLC Agreement §§ 1.01, 7.01(a)(ii).
40
  Id. § 7.01(a)(ii); see also id. Ex. A (listing percentages). The following chart tracks the
evolution of the parties’ distribution scheme.
               Ordinary Distributions                 Extraordinary Proceeds Distributions
2011 LLC Distributed based on Membership No exception                    for   Extraordinary
Agreement Interests (JX-3 § 7.01(a)(i)). Proceeds.
(JX-3)
2014 LLC Distributed based on Revised Sharing Distributed based on Membership
Agreement Percentages (JX-17 § 7.01(a)(ii)).  Interests until $250 million threshold
(JX-17)                                       achieved. After achieving threshold,
                                              distributed based on Revised Sharing
                                              Percentages (JX-17 § 7.01(a)(iii)).
2016 LLC Distributed based on Membership No exception                    for   Extraordinary
Agreement Interests until $190 million threshold Proceeds.
(JX-33)   achieved. After achieving threshold,
          distributed based on Revised Sharing
          Percentages       (LLC     Agreement
          § 7.01(a)(ii)).


                                               11
                the Members in accordance with their respective revised
                sharing percentages as set forth on Exhibit A attached
                hereto.41

                3.    The Deadlock Provision

         The deadlock provision at the heart of this dispute is found in Article IV

(governing “Board of Managers”), Section 4.10 (governing “Action by Vote”) of the

LLC Agreement.42

         The Board structure established by the LLC Agreement had the effect of

necessitating a unanimous vote of the Managers to authorize any Board action.43

This unanimity requirement set up the potential for deadlock.

         Section 4.10 provides a way out of a deadlock, although a radical one: “[I]n

the event the vote upon an action by the Board of Managers results in a deadlock,

then the Board of Managers shall dissolve the Company in accordance with Article




41
   LLC Agreement § 7.01(a)(ii). The 2016 LLC Agreement also revised the Membership
Interests allocations in Exhibit A to list four Members of the Company: Teller, with
roughly 67.67% of the Membership Interests, Angry Elephant, with roughly 1.16% of the
Membership Interests, the Teller Children’s 2015 Trust, with 16% of the Membership
Interests, and the Sanjiv Mehra 2014 Irrevocable Trust, with roughly 15.16% of the
Membership Interests. LLC Agreement Ex. A. It also grouped the Members into
“Jonathan Teller and Permitted Transferees,” comprising the first three Members, and
“Sanjiv Mehra and Permitted Transferees,” comprising only the Sanjiv Mehra 2014
Irrevocable Trust. Id. Lastly, it changed the Revised Sharing Percentages to 50% for Teller
and his entities, and 50% for Mehra’s trust. Id.
42
     LLC Agreement Art. IV; id. § 4.10.
43
  See LLC Agreement § 4.10; see also PTO ¶ 24 (“Mehra and Teller were the sole
members of EOS Holdco’s Board of Managers.”).
                                            12
X.”44 Put differently, this clause—which this decision refers to as the “Deadlock

Provision”—mandates (“shall”) that dissolution follow from an event of deadlock.

           Section 4.10 further dictates the procedure for Holdco’s dissolution in the

event of deadlock. The relevant language is found in a proviso trailing the Deadlock

Provision. The parties agreed that Mehra and Teller would receive distributions of

the Kind shares held by Holdco proportionate to their Holdco Membership Interests

and that they would replicate the Equal-Distribution Arrangement at the Kind level.

           In full, Section 4.10 provides:

                 [I]n the event the vote upon an action by the Board of
                 Managers results in a deadlock, then the Board of
                 Managers shall dissolve the Company in accordance with
                 Article X; provided that notwithstanding anything to the
                 contrary contained herein, in connection with such
                 dissolution, the membership interests of Kind [LLC] then
                 held by the Company . . . shall be distributed to the
                 Members pro rata in accordance with their respective
                 Membership Interests and each of the Members shall take
                 such actions as are necessary or appropriate to give effect
                 as members of Kind to the economic arrangements among
                 the Members set forth in Section 7.01(a)(ii) (i.e., it is the
                 intent of the Members that, as between such Members, the
                 same distribution provisions shall apply as Members of the
                 Company or as members of Kind). 45




44
     LLC Agreement § 4.10 (emphasis added).
45
     Id.
                                              13
      Section 4.10 was adopted as part of the 2014 LLC Agreement. EOS’s outside

counsel, Morrison Cohen LLP, drafted the 2014 LLC Agreement, and Teller and

Mehra were involved in the process.

      One aspect of the drafting history warrants mention. The parties specifically

negotiated the last clause of Section 4.10 requiring that the Equal-Distribution

Arrangement be replicated at the Kind level upon a deadlock-based dissolution. As

discussed above, Mehra negotiated for the Equal-Distribution Arrangement as part

of the 2014 LLC Agreement. Through the drafting process, the parties addressed

the question of whether units of Kind would be distributed according to Membership

Interests or according to the Revised Sharing Percentages.

      The issue was first raised in a June 23, 2014 redline of the LLC Agreement

prepared by Morrison Cohen attorneys in the form of a bracketed note at the end of

the proposed text of Section 4.10:

            Each member of the Board of Managers shall be entitled
            to one (1) vote on each action submitted to the Board of
            Managers unless otherwise provided herein. Except as
            may be otherwise provided by law or this Agreement,
            when a quorum is present at any meeting, the vote . . . of
            all of the Managers shall be the act of the Board of
            Managers; provided, however, in the event the vote upon
            an action by the Board of Managers results in a deadlock,
            then the Board of Managers shall vote to dissolve the
            Company in accordance with Article X. [discuss whether




                                        14
                preferred units would be distributed in accordance with
                revised sharing percentages.] 46

           Mehra reviewed and commented on this draft and the proposed language of

Section 4.10 specifically. 47 He proposed that the Kind stock be distributed according

to the Revised Sharing Percentages, but that the parties escrow any Extraordinary

Proceeds to ensure that they were distributed proportionate to Membership Interests

until the aggregate distributions reached a threshold.48 Teller agreed to this proposal

without comment.49

           A Morrison Cohen attorney responded to Mehra’s comments by proposing an

alternative designed to “[kick] the can down the road.”50 Rather than distribute Kind

stock based on the Revised Sharing Percentages, the attorney suggested that the

parties agree to replicate the Equal-Distribution Arrangement at the Kind level.51

Teller forwarded the email suggesting this approach to Mehra with the note:




46
     See JX-11 § 4.10 (emphasis added).
47
 See, e.g., JX-10 (emailing comments on drafts of the LLC Agreement between Teller,
Mehra, and attorneys at Morrison Cohen), JX-12 (same), JX-14 (same).
48
   JX-11 (June 26, 2014 email from Mehra proposing language for the LLC Agreement
that he believed would reflect “an agreement between Members that continues beyond the
life of eos Holdings”); id. (Mehra proposing that “[o]n dissolution of eos Holdings, we
distribute the Preferred Units (which is the only asset of the business) to members in the
Sharing Ratio”).
49
     JX-15.
50
     Id.
51
     Id.
                                           15
“Thoughts?”52 Mehra responded: “That’s fine.”53 The parties thus reached an

understanding reflected in the final language of Section 4.10 as follows: “[T]he

Members shall take such actions as are necessary or appropriate to give effect as

members of Kind to the economic arrangements among the Members set forth in

Section 7.01(a)(ii) (i.e., it is the intent of the Members that, as between such

Members, the same distribution provisions shall apply as Members of the Company

or as Members of Kind).” 54

           C.   EOS’s Financial      Decline   Strains   the   Parties’
                Relationship.
           Prior to the disputed dissolution, Mehra and Teller were also the sole

Managers of Kind in addition to being co-Managers of Holdco. Kind in turn was

the sole Manager of Products. Mehra and Teller were also co-CEOs of Products.

Although the parties held co-equal titles, Mehra made most of the business decisions,

to which Teller generally deferred.55

           The co-management arrangement worked well during the early years of

Mehra’s tenure when the Company experienced remarkable success. The Company




52
     Id.
53
     Id.
54
     LLC Agreement § 4.10.
55
  See generally PTO ¶¶ 24, 30, 32, 39; Trial Tr. at 412:15–16, 683:10–12, 685:17–18
(Teller); id. at 64:3–9, 385:23–386:8 (Mehra).
                                         16
first turned a profit in 2011 and revenue doubled every year after, 56 hitting the high-

water mark of about $182 million 2015. 57

         During these halcyon days, Mehra and Teller were a highly effective team.

At work, they shared an office and “sat less than a foot and a half apart from each

other during that time.” 58 Outside of work, they were good friends. They shared

meals. 59 Their families went on vacations together.60 Teller knew Mehra’s son well

and would advise him on career and business decisions.61 Teller’s wife took Mehra’s

daughter shopping for prom dresses. 62 Teller made Mehra trustee of a Teller family

trust that held 16% of Teller’s interest in Holdco. 63




56
     Trial Tr. at 25:12–15 (Mehra); id. at 407:2–4 (Teller).
57
     JX-169a at 6.
58
   Trial Tr. at 28:4–5 (Mehra); see also id. at 426:1–7 (Teller) (describing their working
relationship as like “a married couple, in that we spent all this time together . . . he just
feels more comfortable with me and is willing to let loose a little bit more”).
59
     Trial Tr. at 34:4 (Mehra).
60
     Id. at 34:4–5 (Mehra).
61
     Id. at 34:5–34:20 (Mehra).
62
     Id. at 35:5–8 (Mehra).
63
     Id. at 35:11–24 (Mehra); LLC Agreement Ex. A.
                                               17
         Beginning in 2016, however, EOS’s revenue began to decline precipitously,

eventually reaching as low as $106 million in 2018.64 By 2019, the Company had

experienced four consecutive years of declining performance. 65

         The beginning of EOS’s financial decline can be traced to a 2016 class-action

lawsuit claiming that EOS’s lip balm caused a rash,66 but a series of business

decisions that followed the lawsuit were contributing factors. 67 For example, the

Company had expanded into international markets without a well-developed

business plan,68 and the international operations depleted the Company’s cash




64
  JX-169a at 6. Periodic reports on the value of the Company prepared by an outside firm
showed that the Company value reached a high of nearly $600 million in 2015
($582,000,000) and then dropped to under $80 million ($76,900,000) in 2018, representing
a loss in enterprise value of more than half a billion dollars in less than three years.
Compare JX-20a at SM_QuickPeek_00774375 (valuing Kind as of April 30, 2015), with
JX-169a at 2 (valuing Kind as of December 31, 2018). The valuation reports valued the
Kind Group, whose “sole material asset” is a Class A Membership Interest in Products.
JX-169a at 1, 48.
65
     See JX-169a at 16.
66
     Id. at 6; Trial Tr. at 61:12–62:1, 68:8–17 (Mehra).
67
  See, e.g., Trial Tr. at 429:1–430:13 (Teller) (identifying problems in EOS’s “top-line
performance,” “international businesses,” and lack of innovation making the Company “a
one-trick pony,” in addition to the 2016 class action lawsuit).
68
  EOS established foreign operations in China, Hong Kong, Germany, Poland, Sweden,
the United Kingdom, and Mexico. See generally id. at 69:24–71:12 (Mehra). The
expansion plan was imperfect. The international operations lacked “formal business
plans,” and by 2017 the “numbers look[ed] terrible. . . . relative to their budgets and the
expectations they had set” for the international business. Id. at 302:13–19, 306:8–10
(Mehra).
                                               18
balances.69 The Company lacked a line of credit, which could have helped it manage

its cash flow issues.70 The Company also launched a product, “Crystal,” to help

correct its image on the market after the lawsuit, but the launch was rushed and the

product was unstable; the product ultimately created more problems than it solved.71

The Company then transitioned its supply chain to a small overseas manufacturer,


69
  EOS’s international subsidiaries failed to produce necessary cash flow back to Products,
which left that debt on EOS’s books as unpaid receivables. See Landsberg Dep. Tr. at
82:4–13, 86:11–92:7. Products continued funding those businesses, resulting millions of
dollars in losses for EOS by mid-2019. See JX-62 at SM_QuickPeek_00106125; Mehra
Dep. Tr. at 275:23–276:8, 277:20–280:7, 281:15-283:3; Trial Tr. at 778:10–13
(Landsberg).
70
   The Company’s depleted cash balances prompted Flavia Landsberg, who had joined
EOS as CFO in February 2017, Trial Tr. at 776:24–777:6 (Landsberg), to recommend that
the Company obtain a credit facility, id. at 778:2–779:4 (Landsberg). Mehra had
Landsberg search for outside financing. Before leaving the Company in November 2018,
id. at 804:19–21 (Landsberg), Landsberg negotiated a term sheet for a credit line from
HSBC Bank USA, National Association (“HSBC”), see JX-81a; JX-92a; JX-93 Trial Tr.
at 779:16–780:10 (Landsberg). Although most lenders required audited financials, Trial
Tr. at 184:21–185:23 (Mehra), the HSBC term sheet would have allowed EOS access to
cash based on an initial field exam of EOS’s financials, JX-93; Trial Tr. at 193:21–194:6
(Mehra). After Landsberg’s departure, Mehra took charge of EOS’s finances. Trial Tr. at
875:12–13 (Pasqualini); Mehra Dep. Tr. at 182:14–183:1. In that role, Mehra did not
complete the deal with HSBC or obtain audited financials to facilitate other financing
options. See JX-105; Trial Tr. at 866:9–18 (Pasqualini). By September 2019, EOS still
had not obtained a credit facility. See JX-158; JX-198 at 6; Trial Tr. at 197:14–16 (Mehra).
Ultimately, Teller and Mehra personally loaned money to the Company to cover cash flow
needs. Trial Tr. at 183:8–10 (Mehra).
71
  The Company launched the Crystal lip balm in 2017 in reaction to the negative publicity
from the class action lawsuit. Trial Tr. at 82:2–83:5 (Mehra). As it turned out, the product
suffered from significant stability and packaging issues—oils seeped out of its packaging,
for example. Id. at 307:10–308:11 (Mehra). Crystal was the subject of about 90% of all
customer complaints categorized as “‘unusable product’ tags” received by the Company in
September 2018. JX-90 at SM_QuickPeek_00100976–78. Teller and Mehra agree that
the product launch was a failure. Mehra Dep. Tr. at 303:2–303:16; Teller Dep. Tr. at
91:14–92:9.
                                            19
which later proved incapable of handling EOS’s business.72 As a result, EOS’s

relationship with its major customers became strained.73

      EOS’s financial decline also strained the parties’ relationship, although not as

early in the timeline as Teller claimed in this litigation. With the benefit of hindsight,

part of Teller’s litigation strategy was to blame Mehra for all of the operational

decisions that contributed to the Company’s financial decline and to suggest that

Teller was increasingly dissatisfied with Mehra as those decisions were being made.



72
   In late 2018, while managing EOS’s supply chain, Mehra explored moving production
of EOS’s products to Absara, a manufacturer in Mexico. Trial Tr. at 312:20–313:8
(Mehra); id. at 827:18–21 (Garg). EOS transitioned to Absara in June 2019 and, within a
month, experienced “issues filling orders” due to the poorly planned transition and to
EOS’s order projections that did not accurately reflect demand for its products. Id. at
313:7–17 (Mehra); id. at 828:1–830:8 (Garg). In May 2019, EOS hired a supply chain
manager, Pankaj Garg. Id. at 820:10–15 (Garg). Garg testified that coordination problems
and the Absara transition caused EOS to lose “maybe like 10 to $15 million in revenue
because of Absara” in the third quarter of 2019. Id. at 827:1–3 (Garg). Also, Absara was
a smaller manufacturer and lacked the financial resources required to take on the EOS
business, necessitating “many prepayments for product.” Id. at 868:10–18 (Pasqualini);
id. at 826:4–22 (Garg). Absara’s need for up-front cash and EOS’s inaccurate demand
projections yielded delays and supply shortages that impacted sales. Id. at 827:5–12
(Garg); JX-180. EOS’s supply chain further suffered from high employee attrition—in one
six-week period, half of EOS’s supply chain employees left the Company. Trial Tr. at
822:17–21 (Garg); see JX-156.
73
    See, e.g., JX-121 (relaying Costco’s complaints regarding Crystal); JX-216 at
SM_QuickPeek_00314665–66 (describing cuts on orders and the impact it had on EOS’s
business relationships and credibility with customers); JX-165 (rationing product among
customers due to insufficient supply); JX-701 (noting that supply chain failures had
undermined EOS’s credibility); see also Garg Dep. Tr. at 53:18–21, 55:12–14, 56:17–23
(testifying that Costco and Wal-Mart were two of EOS’s larger customers and that there
was a “big mismatch” between case-fill rate numbers reported by these customers and those
used internally at EOS); Mehra Dep. Tr. at 336:16-337:2 (testifying as to a loss of about
$400,000 worth of Costco orders in Aril 2019 due to issues with Absara).
                                           20
But Mehra proved that Teller was highly deferential to Mehra’s business decisions

such that when the criticized decisions were made, Teller tacitly endorsed them.

Mehra also demonstrated that Teller was the driving force behind some of the

decisions Teller now criticizes.74 Mehra further proved that other decisions seemed

reasonable at the time even though they simply did not work out. 75 In the end,

Teller’s tacit endorsement of the business plan in real time makes many of his

rationalizations in this litigation seem insincere.

       Although aspects of Teller’s litigation narrative are hard to believe, the record

reflects that Teller did in fact begin to question Mehra’s management decisions in

the year leading up to the disputed dissolution. The timing of Teller’s skepticism

coincided with Mehra’s decision to stop authorizing distributions to Holdco’s

Members.




74
  For example, Mehra explained at trial that Teller pushed for expansion into the Chinese
market because he spoke Chinese, had conducted business there, and met his wife in China.
Trial Tr. at 70:2 –71:24 (Mehra).
75
  For example, Mehra explained at trial that although Crystal was brought to market with
some urgency, it “tested extraordinarily well,” had been in development “for the past four
or five years,” and that Teller “agreed that it was the right thing to do.” Id. at 82:7–83:20
(Mehra).
                                             21
                1.    EOS Ceases Distributions to Teller.
         From 2011 through 2018, Teller and his affiliated entities received nearly

$100 million in distributions from EOS. 76 During trial, Teller tried to downplay the

significance of the distributions by claiming that “most” of the money went to pay

taxes, but this assertion was unsupported by the record. 77

         Mehra testified that Teller’s desire for cash drove the timing and amounts of

distributions. 78 Contemporaneous communications support this testimony. Emails

around the time of certain distributions show Teller requesting cash to finance his

personal needs. 79 Mehra testified that he disagreed with the wisdom of making the



76
   Trial Tr. at 552:11-553:16 (Teller); see JX-496 (showing W-2 income of $13.7 million
to Teller); JX-510 (showing about $85.6 million in distributions to Teller, Angry Elephant,
and the Teller Trust).
77
  Trial Tr. at 543:2–13 (Teller). Teller offered no documentary proof of how much tax he
paid, id. at 544:12–549:6 (Teller), and the amounts distributed to Teller and his associated
entities exceeded a rough-estimated tax rate of 50% of the attributed income. See JX-510.
78
     Trial Tr. at 37:10–38:6, 40:23–42:12 (Mehra).
79
   See, e.g., JX-610 (Aug. 2013 email from Teller: “I will need to take $1 million near
term”); JX-612 (Feb. 2014 email from Teller asking about “how much I can take out” to
purchase a Park Avenue apartment); JX-613 (May 2014 email from Mehra authorizing a
$4 million off-cycle bonus to Teller); JX-615 at SM_QuickPeek_00139776 (Feb. 2016
email from Teller: “I will need to take a distribution next week,” “let’s do this for $1
million”); JX-616 (Mar. 2016 email from Teller: “Could you please set up a wire to my
personal account from eos Investor Holdings for $750,000?”); JX-617 (Apr. 2016 email
from Teller: “Can you please set up a $600,000 transfer from . . . eos Investor Holdings to
my personal account and characterize it as a distribution?”); JX-618 (May 2016 email from
Teller: “Can you please set up a distribution for me for $800,000 to my personal
account?”); see also JX-34a (listing 2016 distributions Teller took ahead of others); JX-
38a (indicating that Teller took, in 2017, two $400,000 off-cycle bonuses and a $1.135
million salary advance). The two emails Defendants offered as evidence of Mehra
requesting distributions, see Trial Tr. at 168:5–18, 351:11–352:3 (Mehra) (discussing JX-
                                             22
distributions that Teller demanded,80 but he accommodated his business partner’s

(and friend’s) desire for cash.81

         While the business grew rapidly, Teller withdrew large sums to support his

lifestyle.82 After sales declined and costs increased, Teller’s distributions dropped.83

By 2018, distributions had ceased. 84 At the time, Teller received only approximately

$500,000 in salary. 85

         Although distributions had ceased, Teller’s need for cash remained. From

2017 through 2019, Teller needed “somewhere between 2 and $2 ½ million” to

support his lifestyle, equivalent to $4 to $5 million in pre-tax income.86 Teller’s




6, JX-845), demonstrate that Mehra received a distribution proportionate to Teller and not
that Mehra was the driving force behind the timing of the amount of the distributions. See
JX-613; JX-625; Trial Tr. at 356:14–357:19 (Mehra).
80
     Trial Tr. at 37:10–38:6 (Mehra).
81
   Id. at 60:11–61:6 (Mehra). Plaintiffs say that the trial record does not contain every
instance of Teller requesting or receiving cash ahead of other Members. That is quite
possible. The Company refused to produce general ledger records, which would have told
a more complete picture. Id. at 52:24–53:7 (Mehra). As Pasqualini testified, exporting the
data would have been a straightforward task. Id. at 891:16–892:14 (Pasqualini). The
snippets of Holdco’s bank records defendants produced, JX-500, do not tell the whole
story, see supra note 79. In any event, the weight of the existing evidence establishes that
Teller’s need for cash drove the timing and amount distributions. Id.
82
     See Pls.’ Demonstrative 2; JX-496.
83
     Pls.’ Demonstrative 4.
84
     Trial Tr. at 66:17–66:19 (Mehra).
85
     JX-496; JX-510.
86
     Trial Tr. at 567:19–568:16 (Teller); see JX-509 at 14.
                                              23
$500,000 salary was a fraction of what he needed. As of September 30, 2018, Teller

had less than $1 million in cash. 87

                2.      Teller Becomes Critical of Mehra’s Management of EOS.

         After EOS stopped making distributions, Teller began to pay more attention

to complaints about Mehra’s management of EOS.

         As Teller tells it, a number of employee complaints concerning Mehra came

to his attention during the summer of 2019. Teller was overseas that summer

temporarily directing European operations.88 Teller contends that the European

employees expressed concerns regarding Mehra’s management and the weakness of

the Company’s supply chain. 89

         Also around that time, EOS’s General Counsel and Head of Human

Resources,90 Sarah Slover, raised concerns about Mehra’s management style,

including feedback on the Glassdoor review site.91 In her capacity as Head of

Human Resources, Slover observed decreasing employee morale and increasing

employee turnover.92 She relayed those concerns to Teller.93


87
     JX-509 at 1.
88
     Trial Tr. at 440:19–22 (Teller).
89
     Id. at 442:7–443:24 (Teller).
90
     Id. at 438:11–15 (Teller); id. at 703:14–704:3 (Slover).
91
     Id. at 438:24–439:12 (Teller); id. at 709:16–710:14 (Slover).
92
     Id. at 704:6–705:21 (Slover).
93
     Id. at 438:16–439:12 (Teller).
                                               24
         Slover’s report led Teller to investigate employee complaints throughout the

summer of 2019. 94 He credibly testified at trial that his investigation made him

increasingly concerned with Mehra’s management style.95 Testimony from EOS

executives corroborated Teller’s testimony. 96

         Mehra acknowledged that he “was a tough manager” who “held people

accountable,” but maintained that he “was also a very friendly person.”97 He

lamented that the concerns over his management style were never brought to his

attention. 98 This decision does not pass judgment on Mehra as a manager. For

present purposes, the accusations are relevant only because they support Teller’s

testimony that he was growing increasingly dissatisfied with the shared-control

arrangement.

                3.     Teller Explores Selling His Stake in Holdco.

         With distributions still at a halt in the summer of 2019, Teller began exploring

alternative paths to liquidity. One alternative was selling his Holdco stake. 99




94
     See id. at 440:3–444:13 (Teller).
95
     Id. at 445:18–24 (Teller).
96
  Id. at 706:1–7, 708:16–709:5 (Slover); id. at 788:1–789:9 (Landsberg); id. at 822:15–
823:11, 824:5–21 (Garg); id. at 877:10–17 (Pasqualini).
97
     Id. at 85:15–20 (Mehra).
98
     Id. at 86:6–9 (Mehra).
99
     Id. at 66:24–67:17 (Mehra); id. at 572:12–574:24 (Teller).
                                              25
         In July 2019, Teller contacted Olga Lewis, a Goldman Sachs investment

banker, to explore that possibility.100 Around that time, Teller told Mehra that he

was considering selling his stake. During that conversation, Mehra suggested that

Mehra owned 50% of Holdco.101 This confused Teller, who sent Lewis the outdated

2014 LLC Agreement and sought advice as to whether Mehra actually owned 50%

of the business.102 Lewis apparently assured Teller that Mehra did not own 50%.103

         Also in July 2019, Teller consulted with Morrison Cohen attorney Danielle

Lesser about his rights under the various EOS operating agreements. 104 Teller

offered to share Lesser’s advice with Lewis, 105 though Lesser’s advice was also

based on the outdated 2014 LLC Agreement—she was unaware of the 2016 LLC

Agreement until after September 26, 2019.106

         Teller’s communications with Lewis and Lesser around July 2019 reflect that

Teller was basing his plans on the outdated 2014 LLC Agreement. As discussed

above, that agreement distinguished between the distribution of ordinary proceeds



100
   JX-155; JX-154; Trial Tr. at 573:13–575:3 (Teller); Lewis Dep. Tr. at 14:19–15:9, 42:8–
43:2; see JX-152.
101
      Teller Dep. Tr. at 263:8-20.
102
      See JX-152; JX152c.
103
      Teller Dep. Tr. at 263:21–264:5.
104
      JX-482.
105
      See JX-164 at EOS00005602.
106
      Lesser Dep. Tr. at 62:7–63:9.
                                           26
(shared equally) and the distribution of “Extraordinary Proceeds” (shared about

85/15 in Teller’s favor for the first $250 million). This structure gave Teller an

incentive to dissolve Holdco so he could take 85% of the first $250 million (versus

only 50% once the Threshold was reached under the 2016 LLC Agreement). 107

         On August 5, 2019, Mehra informed Teller that the Company’s cash balance

was “very low” and would “need a cash injection very soon.”108 That same month,

Teller discussed his financial situation with his friend Stephen Cornick, a financial

advisor. 109 In that conversation, Teller discussed a potential sale of his Membership

Interests in EOS that he hoped would generate “some liquidity in his life.” 110

                4.     The Soap Project
         Teller’s growing concerns regarding Mehra bubbled over in September 2019

in the context of a dispute concerning a new soap product (the “Soap Project”).

Mehra’s son, Curan Mehra, brought the idea for the soap product to Mehra in

April 2019.111 Mehra liked the idea. It was a “high convenience, low cost, eco-

friendly” product that would appeal to EOS’s target consumers. 112 Mehra also




107
      See JX-17 § 7.01; Trial Tr. at 580:20–590:10 (Teller).
108
      JX-170; Teller Dep. Tr. at 200:5–201:24, 203:3-206:13.
109
      Cornick Dep. Tr. at 63:17–65:24; see also id. at 58:8–22.
110
      Id. at 63:17–65:24.
111
      Trial Tr. at 95:11–13 (Mehra).
112
      Id. at 96:20–22 (Mehra).
                                              27
thought that it would help solve a few problems that EOS was facing. At the time,

EOS was attempting to hire senior executive talent.113 Mehra believed that the Soap

Project could launch as a new brand, which EOS could spin-off in a few years.114

He also believed that granting executives equity in the Soap Project would entice

talent115 and that a sale of the brand could help deliver liquidity to Teller.116

         Mehra discussed the Soap Project with Teller in the spring of 2019. 117 Teller

was initially receptive. 118 Mehra recalled Teller saying that the new brand might

“play really well in Europe,” that Teller was going to be making a trip to Europe,

and that he intended to “poll [the EOS] staff in Europe to see what they thought

about the idea.”119 In the late spring and through the summer of 2019, Mehra asked

EOS employees, including its Chief Scientific Officer, Director of R&D, Chief

Marketing Officer, and Vice President of Global Marketing and Innovation, to assist

him with the Soap Project. Later in the summer, EOS marketing personnel assessed

the competitive landscape of the product. 120



113
      Id. at 97:3–21 (Mehra).
114
      Id. (Mehra).
115
      Id. at 97:12–16 (Mehra).
116
      Id. at 97:17–21 (Mehra).
117
      Id. at 97:22–98:8 (Mehra).
118
      Id. (Mehra).
119
      Id. at 98:3–8 (Mehra).
120
      Id. at 100:9–23 (Mehra); 666:6–11 (Teller).
                                             28
         Teller grew less enthusiastic about the Soap Project over the summer of 2019.

At the time, one of the complaints that Teller was investigating concerned Mehra’s

misuse of EOS resources to promote Curan’s business ventures.

         Mehra had helped Curan form a consumer products company, Hayden

Products, LLC (“Hayden”), to focus on oral care products in 2017. 121 Mehra funded

Hayden through the same trust that held his interests in Holdco.122 In Hayden’s early

stages, Mehra gave Curan access to the EOS office, where Curan used EOS

resources and held the occasional meeting.123 Through September 2019, EOS

employees assisted Curan. They worked on Hayden’s pitches to customers, attended

pitch meetings, and helped Curan with the development, production, and marketing

of Hayden products.124 Mehra identified Hayden as a “sister company” to EOS and

as “part of the same group as EOS” when obtaining credit references for Hayden.125

         As Teller discovered the extent of Hayden’s footprint at EOS, Teller grew

increasingly concerned about the Soap Project.126 He raised these concerns with


121
  Id. at 86:16–22, 87:10–21 (Mehra). This decision refers to Curan Mehra by his first
name for clarity. The court intends no disrespect.
122
      Id. at 86:23–87:9 (Mehra).
123
      Id. at 88:9–24 (Mehra).
124
   The record contains numerous instances in which EOS employees worked on Hayden
projects or assisted Mehra’s son within the scope of their employment at EOS. See, e.g.,
JX-148; JX-184; JX-197; JX-209; Slover 3/12/20 Dep. Tr. at 15:7-14, 32:11-12.
125
      Trial Tr. at 266:4–23 (Mehra); JX-173; JX-192.
126
      See generally Teller Dep. Tr. at 248:9–249:19, 276:4–278:6.
                                             29
Mehra in August 2019, and Mehra and Teller discussed whether to pursue the Soap

Project within EOS.127 Mehra estimated that it would cost the Company between

$5 million and $10 million to bring the product to market.128 Mehra also stated that

they would need to bring it to market quickly.129

         In early September, Teller asked Mehra to put the Soap Project on hold until

they could discuss it the following week. 130

         The following week, Teller emailed Mehra to ask that EOS not pursue the

Soap Project.

         On September 12, 2019, Teller wrote:

                I’ve been thinking about this and I’m uncomfortable doing
                [the Soap Project] as part of eos. I’d like to keep it
                separate. We can discuss more live. I have to head to East
                Hampton tomorrow morning but will be available on the
                phone or we can discuss Monday. 131

         On September 16, 2019, the parties met to discuss the Soap Project.132 They

agreed that Hayden would pursue the project after a transition period to phase the




127
      Id. at 249:20–2501:13, 252:16–20.
128
      Id. at 250:11–17.
129
      Id. at 251:9–13.
130
      Id. at 253:21–255:7..
131
  JX-222. They agreed to further discuss the Soap Project in person the following
Monday, September 16, 2019. See JX-227.
132
      Trial Tr. at 103:1–104:8, 290:21–291:3 (Mehra).
                                             30
project out of EOS. 133 After the September 16 conversation, EOS employees

continued to work on the Soap Project for a brief period.134 EOS’s Chief Scientific

Officer connected Mehra with suppliers for the Soap Project and attended a two-day

trip to Chicago on September 24 and 25 with Mehra to meet with those suppliers.135

The Soap Project transitioned from EOS to Hayden shortly after. 136

         D.     Teller Decides to Cut Ties with Mehra.
         In early September 2019, Teller decided to terminate the shared-control

relationship by removing Mehra from EOS. Teller cites the Soap Project as “the last

straw.”137 This aspect of Teller’s testimony was credible.

         On September 10, 2019—two days before he emailed his concerns to Mehra

regarding the Soap Project—Teller, Slover, and Cornick met with Morrison Cohen

attorneys Danielle Lesser and Jack Levy. 138




133
   Id. at 104:1–104:15 (Mehra). Slover disputes that Teller agreed to a transition period,
but she was not present for Teller and Mehra’s discussion. Slover 3/12/20 Dep. Tr. at 36:7–
37:23; Trial Tr. at 699:14–19 (Slover).
134
      Teller Dep. Tr. at 254:5–13; see also JX-229; JX-248; JX-247.
135
      Mehra Dep. Tr. at 153:20–154:11; see also JX-230.
136
      See JX-317.
137
   Trial Tr. at 466:1–467:23 (Teller); see also Teller Dep. Tr. at 276:6–279:2 (describing
the purpose of a September 12, 2019, meeting with Morrison Cohen as a brainstorming
session for how to approach the issue concerning Mehra and the Soap Project).
138
      Slover 3/12/20 Dep. Tr. at 27:22–29:4; Teller Dep. Tr. at 275:19–276:3.
                                             31
            According to Slover, the meeting was to discuss “the dispute that [Teller] was

having with Sanjiv over the soap business.” 139 But immediately after the meeting,

Teller took the following steps, which suggest that the September 10 meeting

marked the beginning of Teller’s campaign to dissolve EOS:

•           On September 11, Teller asked his cousin to replace Mehra as trustee for the
            Teller family trust holding 16% of Teller’s interest in Holdco. 140

•           On September 12, Teller sent Mehra the email (block quoted above) asking
            that Mehra keep the Soap Project separate from EOS.

•           On September 16, Teller hired a security firm to assist with “an employee we
            are planning to terminate.” 141

•           On September 17, Teller hired a public strategy firm, Mercury Public Affairs
            LLC, to help control the narrative surrounding his plan to remove Mehra. 142

•           On September 19, the public strategy firm provided Teller with draft
            statements to employees to be issued upon Mehra’s departure.143 The firm
            prepared two drafts: one described Mehra as leaving voluntarily “to focus on
            other ventures;” 144 the other assumed that Mehra would not leave voluntarily
            and instructed that he no longer had authority to act on behalf of EOS.145




139
      Slover 3/12/20 Dep. Tr. at 29:16–20; Teller Dep. Tr. at 276:6–278:22.
140
   PTO ¶ 42; JX-503 at EOS00008400. Teller then executed the papers necessary to
replace Mehra with his cousin on September 16, 2019; he did not inform Mehra. See JX-
228. Mehra discovered the change after this litigation began. PTO ¶ 43.
141
      JX-240 at EOS00007351; see JX-240a.
142
      See JX-235; see also JX-505 at MOCORev_0001958.
143
      JX-252; JX-252a.
144
      JX-252a at EOS00005593.
145
      Id.
                                              32
         Also on September 19, Teller had a “[m]arathon session with the lawyers.”146

According to Teller, it was then that he had decided to remove Mehra from EOS.147

This date seems specious given all that Teller had done to prepare for Mehra’s

removal prior to that meeting, but the timing of Teller’s decision is inconsequential

for the purpose of this decision. The relevant fact is that Teller had determined to

remove Mehra.

         Teller emerged from the September 19 lawyers meeting with a “game

plan.”148 As Morrison Cohen attorneys advised Teller, the LLC Agreement required

a 90% vote of the Members to remove a Manager,149 and the only path to removing

Mehra from Holdco management was a deadlock followed by a dissolution. 150

         Teller’s game plan therefore required creating a deadlock at the Holdco Board.

Upon dissolution, Teller would distribute Holdco’s shares in Kind to the Holdco

Members in proportion to their Membership Interests. The distribution would

transfer voting power over Kind to Teller, which Teller could use remove Mehra

from his management roles at Kind and Products. 151



146
      JX-503 at EOS00008402.
147
      Teller Dep. Tr. at 316:9–13.
148
      JX-503 at EOS00008402).
149
      See LLC Agreement §§ 3.03, 4.01.
150
      See id. §§ 3.03, 4.01; see also JX-264 at EOS00012803.
151
      See Slover 6/5/20 Dep. Tr. 19:3–19:15, 49:18–50:2.
                                             33
         On September 23, 2019, Morrison Cohen attorney Jack Levy sent draft

documents to Teller and Lesser, which Teller forwarded to Slover minutes later.152

Levy’s drafts included a proposed “resolution” of the Holdco Board to remove

Mehra from all his positions at Holdco.153

         There were a few problems with the initial version of the papers. Teller

spotted the first: the drafts removed Mehra as co-CEO of Kind, where he was a

Manager but not a CEO.154 Levy spotted the second: the Board could not remove

Mehra from his position as Manager of Holdco under Section 4.01 of the LLC

Agreement. 155 After further email exchanges and calls between Teller, Slover, and

Levy, they settled on a resolution that removed Mehra as Manager of Kind and

reduced the size of the Kind Board. 156 Multiple statements in the email exchanges

made clear that the goal was to “create deadlock.”157




152
      JX-262, JXs-262a; JX-262b; JX-262c; JX-262d; JX262e; JX-262f; JX-262g.
153
      JX-262e.
154
      JX-264 at EOS00012804.
155
   JX-264 at EOS00012803 (Levy emailing Teller: “[w]e cannot remove Sanjiv as a
Manager of EOS [Holdco]. . . . If Sanjiv is not Co-CEO of EOS then we need to figure out
how to create the deadlock at the EOS level. Let me think about that”).
156
      JX-268; JX-268a.
157
   JX-264 at EOS00012803 (Teller writing: “He is a manager of the other two entities.
They wouldn’t need CEO titles because they are holding companies. Why does this change
how we create deadlock?”) (emphasis added); JX-506 at EOS00012817 (Teller asking
Slover: “Can I propose a resolution that changes the board of the Kind group and gives
me control of the board and then that creates deadlock?” (emphasis added)).
                                          34
         After the form of the resolution was resolved, Levy emailed Teller the revised

documents necessary to effectuate the dissolution (the “Dissolution Materials”).158

The chronology of execution would have Teller: (1) notice a Board meeting at the

Holdco level; (2) propose a resolution removing Mehra, which would result in a

deadlock; (3) dissolve Holdco; (4) distribute Holdco’s assets consisting of

Membership Interests in Kind; (5) execute a written consent as Kind’s now-majority

Member to remove Mehra as a Manager and reduce Kind’s board to one Manager

(Teller); (6) notify Kind Members of this action; and (7) execute a written consent

as Kind’s now-sole Manager to remove Mehra from his role as co-CEO of Products.

         Also on September 23, Lesser sent Teller a preparatory cheat sheet to guide

him through the Board meeting and deadlock process.159 The document included a

script for conducting a Board of Managers meeting, guidance on how to answer

questions or objections Mehra may pose, and statements indicating that Teller need

not provide Mehra a meeting agenda and may count Mehra’s abstention as a “no”

vote.160


158
   JX-274. The Dissolution Materials comprised: (1) a notice of meeting of the Holdco
Board of Managers; (2) a resolution at the Holdco level to remove Mehra as a Manager of
Kind; (3) an Holdco notice of dissolution; (4) an assignment of Holdco’s interests in Kind
to each Holdco member; (5) a written consent of the Kind Members removing Mehra as
Manager; (6) a notice to Kind Members of that action; and (7) a written consent of Kind’s
sole Manager removing Mehra as co-CEO and employee of Products. Id.
159
      See JX-276; JX-276a.
160
      JX-276a.
                                           35
         That night, Teller followed up with a technical question about whether he

needed Mehra to waive notice of the Board meeting. 161 Levy responded that he

“would rather have the email [waiving notice] especially if [Mehra] walks out/hangs

up when he hears what the meeting is about.” 162 Slover’s solution was to “reiterate

as we open the meeting that he has waived notice and I can record that as part of the

minutes.” 163

         On September 24, 2019, Teller noticed a meeting of the Holdco Board.164

Before this notice, neither Mehra nor Teller had raised business issues for a vote by

the Board of any of the EOS entities. 165 The notice did not identify the purpose of

the meeting.166 Mehra viewed the notice as unusual and emailed himself a copy of

the LLC Agreement as well as the operating agreement for Kind. 167

         The notice set the meeting for September 25, 2019.168 Teller subsequently

agreed to move the meeting to September 26 because Mehra was in Chicago


161
      JX-279 at EOS00012794–95.
162
      Id. at EOS00012794.
163
   Id. This was not an issue—the LLC Agreement requires notice by email 24 hours in
advance of a meeting, which Teller provided. See LLC Agreement § 4.08.
164
      PTO ¶ 44; JX-283.
165
      PTO ¶ 39.
166
  See JX-283 (September 24, 2019 notice of meeting of Board of Managers to be held on
September 25, 2019); JX-284 (agreement to move meeting to September 26); LLC
Agreement § 4.08.
167
      PTO ¶ 45; Trial Tr. at 113:3–14 (Mehra).
168
      JX-283.
                                             36
attending meetings for the Soap Project. 169 On September 25, Slover emailed Teller

unsigned execution versions of the Dissolution Materials.170

            To Teller, the outcome of the meeting was pre-ordained. The events leading

up to the meeting—replacing Mehra as trustee, hiring the public strategy firm, hiring

the security guards, receiving the talking points, and obtaining and executing the

Dissolution Materials—made clear that Teller viewed the outcome as a fait

accompli.171

            E.    The September 26, 2019 Board Meeting
            The Board Meeting occurred on September 26, 2019 (the “September 26

Meeting”). 172 Both Teller and Mehra made audio recordings of the meeting.173

Slover attended the meeting as corporate secretary of EOS Holdco. 174

            At first, Teller stuck to his script as best he could. He began with a roll call,

announcing that “[t]here is a quorum.”175 He notified Mehra that he was presenting

“a resolution upon which we will then vote.”176 He next informed Mehra that a


169
      JX-284; see Trial Tr. at 284:7–14 (Mehra).
170
   JX-288; see JX-288a; JX-288b; JX-288c; JX-288d; JX-288e; JX-288f; JX-288g; JX-
288h.
171
      JX-290; JX-291.
172
      PTO ¶ 46.
173
      Id.
174
      Id. ¶ 47.
175
      JX-300-PT at 3:20–21.
176
      Id. at 3:22–23.
                                               37
“failure to vote for any reason will be considered a vote against the proposal.”177 He

then stated that “[t]he purpose of this meeting is to authorize the company to execute

consent as a member of the Kind Group, LLC, to remove Sanjiv Mehra as a member

of the Kind Group, LLC.”178 This last statement was wrong, of course. As discussed

above, the resolution that Teller and the lawyers conceived was to remove Mehra as

a Manager of Kind. Aside from this error, the statements all came from the script

Lesser provided to Teller on September 23, 2019.179 Teller offered Mehra a copy of

the resolution, which Mehra declined to read.

          Mehra then forced Teller off script by requesting “a rationale for what you are

doing.”180 Teller stated his reasons as follows:

                 I don’t believe that you should be a CEO of the company
                 anymore. I don’t like your influence in the company. I
                 don’t . . . like the way you . . . worked with me. I think
                 you’ve been a very negative force in this organization.
                 You’ve created a toxic culture. You are dishonest. . . . no
                 one can talk to you. You are very difficult to work
                 with. . . . I’m thinking of the best interests of the company.
                 And I think your continued presence as part of
                 management is adversely affecting the continued viability
                 of the organization. 181




177
      Id. at 3:24–4:2.
178
      Id. at 4:3–4:8.
179
      See JX-276a.
180
      JX-300-PT at 4:15–16.
181
      Id. at 4:17–5:12.
                                              38
Before Mehra could respond, Teller noted that “it seems like we have a difference

of opinion here.”182 Teller then declined Mehra’s request to repeat his rationale and

called for a vote.183

          Mehra did not vote. He instead proposed “a second resolution . . . that

Jonathan Teller be removed from every aspect of The Kind Group, EOS Products,

for the fact that he is completely incompetent to actually manage the business.”184

          From this point on, the meeting descended into displays of personal animus.185

Mehra accused Teller of wrongdoing and continued to refuse to vote on Teller’s

resolution.186 Neither resolution passed, and Teller declared a deadlock. 187

          F.     Efforts to Dissolve Holdco
          After declaring deadlock, Teller proceeded to inform Mehra that Holdco

would be dissolved. 188 As a Manager of Holdco, Teller executed a notice of

dissolution.          Teller also executed four “Assignments” distributing Holdco’s

Membership Interests in the Kind Group to Holdco Members proportionate to their



182
      Id. at 5:13–15.
183
      Id. at 6:1–8.
184
   Id. at 6:9–15; see also id. at 6:16–7:11 (Mehra’s statements in support of his counter-
resolution).
185
      See id. at 7:17–18:8.
186
      Id. at 7:20–24; id. at 9:2–7; id. at 15:12–19.
187
      Id. at 8:15–16 (declaring “[w]e are deadlocked”).
188
      Id. at 9:22–10:7.
                                                39
Membership Interests as required by Section 4.10 of the LLC Agreement.189 Teller

did not take any action to replicate the Equal-Distribution Arrangement at Kind.

            At the September 26 Meeting, Teller notified Mehra that he had been removed

from all EOS management positions and asked him to leave the EOS offices.190

Mehra refused to leave, causing Teller to call in the security guard to escort Mehra

from the office.191 Mehra again refused to leave, prompting the security guard to

call the New York City police. 192 Eventually, two police officers arrived. Mehra

put some papers into a banker’s box and left the building.193 Mehra testified that,

had he been given a choice and some time to consider it, he may have agreed to step

down. 194

            G.    This Litigation
            The plaintiffs are Samrita Mehra as the trustee of the Sanjiv Mehra 2014

Irrevocable Trust, which holds Mehra’s Membership Interests in the Company, and

Mehra (together, “Plaintiffs”). 195 Plaintiffs filed this action on October 10, 2019,196



189
      JX-291 at EOS00000494–97.
190
      JX-300-PT at 10:11–11:21.
191
      Id.
192
      JX-300-PT at 13:22–14:6.
193
      Trial Tr. at 132:10–133:4 (Mehra).
194
      Id. at 141:16–142:2, 144:1–4 (Mehra).
195
      See id. ¶¶ 16–17.
196
      Dkt. 1, Verified Compl. for Breach of Fiduciary Duty and Breach of Contract.
                                              40
and amended their complaint on December 13, 2019.197 The Amended Complaint

names five defendants: Teller; Holdco; Angry Elephant; Teller’s cousin and trustee

of the trust holding a portion of Teller’s Membership Interests in the Company,

Andrew Saltoun; and Slover (collectively, “Defendants”).

          The Amended Complaint asserts four causes of action: Count I against Teller

for breach of fiduciary duty; 198 Count II against Teller for breach of the LLC

Agreement;199 Count III against Slover for aiding and abetting Teller’s breach of

fiduciary duty; 200 and Count IV for a declaratory judgment invalidating the

dissolution of Holdco and enforcing Mehra’s economic rights under the LLC

Agreement. 201

          A portion of the relief Mehra sought arguably implicated Kind, a New York

entity. In light of the jurisdictional concerns raised by Kind’s involvement and to

facilitate prompt relief, the court bifurcated the issues in this case.202 By letter

decision dated December 9, 2019, the court limited the scope of the expedited trial

to whether there is a basis for invalidating the dissolution of Holdco. 203


197
      Dkt. 58, Verified Am. Compl. (“Am. Compl.”).
198
      Id. ¶¶ 80–83.
199
      Id. ¶¶ 85–89.
200
      Id. ¶¶ 91–96.
201
      Id. ¶¶ 99–101.
202
      Dkt. 52, Letter Decision at 1–2.
203
      Id. at 2.
                                           41
         Trial took place over three days in late July 2020.204 The parties completed

post-trial briefing on September 25, 2020, 205 and the court heard post-trial oral

argument on October 1, 2020. 206 This decision focuses solely on the narrow issue

of Holdco’s dissolution, leaving open Mehra’s other claims and any remedies Mehra

seeks outside of invalidating the dissolution.

II.      LEGAL ANALYSIS

         Plaintiffs assert two claims challenging the dissolution. Plaintiffs first claim

that Teller breached the LLC Agreement when effecting the dissolution. Next, they

claim that Teller breached his fiduciary duties when effecting the dissolution.

         A.      Breach of the LLC Agreement
         Plaintiffs claim that Teller breached the LLC Agreement in three ways. First,

Teller breached Section 4.10 by declaring a deadlock. Second, Teller breached

Section 4.03 by failing to act in good faith and to protect and promote the interests

of the Members.          Third, Teller breached Section 4.10 by dissolving Holdco

unilaterally.




204
      See Trial Tr.
205
   See Dkt. 196, Pls.’ Post-Tr. Opening Br. (“Pls.’ Opening Br.”); Dkt. 205, Defs. Jonathan
Teller, EOS Investor Holding Company, LLC, and Angry Elephant Capital, LLC’s
Answering Post-Tr. Br. (“Defs.’ Answering Br.”); Dkt. 209, Pls.’ Post-Tr. Reply Br. (“Pls.’
Reply Br.”).
206
      Dkt. 217, October 1, 2020 Post-Tr. Oral Arg. (“Oral Arg. Tr.”).
                                              42
         The Delaware Revised Limited Liability Company Act (the “LLC Act”)

grants members of an LLC “the statutory freedom . . . to shape, by contract, their

own approach to common business relationship problems.” 207                   In resolving

governance disputes in the LLC context, the court first looks to the rights and

obligations as set forth in “the parties’ bargained-for operating agreement.”208

Delaware courts interpret LLC agreements like other contracts—objectively, giving

“priority to the parties’ intentions as reflected in the four corners of the agreement,

construing the agreement as a whole and giving effect to all its provisions.”209

“Under standard rules of contract interpretation, a court must determine the intent of

the parties from the language of the contract.” 210 In so doing, the court looks to

“context [as] the primary determinant of meaning, and . . . the structure and

relationship of the parts of a contract” as indicative of “the drafters’ intent.”211




207
      Haley v. Talcott, 864 A.2d 86, 88 (Del. Ch. 2004) (internal quotation marks omitted).
208
   Franco v. Avalon Freight Servs. LLC, 2020 WL 7230804, at *2 (Del. Ch. Dec. 8, 2020)
(“In governance disputes among constituencies in an LLC, the starting (and end) point
almost always is the parties’ bargained-for operating agreement. . . .”) (quoting A&J Cap.,
Inc. v. L. Off. of Krug, 2018 WL 3471562, at *5 (Del. Ch. July 18, 2018)).
209
      Salamone v. Gorman, 106 A.3d 354, 368 (Del. 2014) (internal quotation marks omitted).
210
   Twin City Fire Ins. Co. v. Del. Racing Ass’n, 840 A.2d 624, 628 (Del. 2003) (citing
Kaiser Aluminum Corp. v. Matheson, 681 A.2d 392, 395 (Del. 1996)).
211
   JJS, Ltd. v. Steelpoint CP Hldgs., LLC, 2019 WL 5092896, at *6 (Del. Ch. Oct. 11,
2019) (describing the “whole-text canon” of contract interpretation).
                                              43
               1.     Breach of Section 4.10’s Deadlock Provision
         Under the Deadlock Provision, “in the event the vote upon an action by the

Board of Managers results in a deadlock, then the Board of Managers shall dissolve

the Company.”212 Plaintiffs’ first theory of breach is that Teller violated the

Deadlock Provision by manufacturing a deadlock when none existed.

         The LLC Agreement does not define “deadlock.” It is appropriate, therefore,

to turn to statutory definitions and decisions of this court defining “deadlock” when

interpreting judicial dissolution provisions in the LLC Act, the Delaware Revised

Limited Partnership Act (the “LP Act”), and the Delaware General Corporation Law

(the “DGCL”).213


212
      LLC Agreement § 4.10.
213
    See 6 Del. C. § 18-802 (“On application by or for a member or manager the Court of
Chancery may decree dissolution of a limited liability company whenever it is not
reasonably practicable to carry on the business in conformity with a limited liability
company agreement.”); 6 Del. C. § 17-802 (“On application by or for a partner the Court
of Chancery may decree dissolution of a limited partnership whenever it is not reasonably
practicable to carry on the business in conformity with the partnership agreement.”); 8 Del.
C. § 273(a) (“If the stockholders of a corporation of this State, having only 2 stockholders
each of which own 50% of the stock therein, shall be engaged in the prosecution of a joint
venture and if such stockholders shall be unable to agree upon the desirability of
discontinuing such joint venture . . . either stockholder may . . . file with the Court of
Chancery a petition stating that it desires to discontinue such joint venture . . . or that . . .
the corporation be dissolved.”); 8 Del. C. § 226(a)(2) (providing for judicial appointment
of custodians and receivers when “the directors are so divided respecting the management
of the affairs of the corporation that the required vote for action by the board of directors
cannot be obtained and the stockholders are unable to terminate this division”); see also,
Obeid v. Hogan, 2016 WL 3356851, at *6 (Del. Ch. June 10, 2016) (“The choices that the
drafters make have consequences. . . . Depending on the terms of the agreement, analogies
to other legal relationships may . . . be informative.” (citing JAKKS Pac., Inc. v.
THQ/JAKKS Pac., LLC, 2009 WL 1228706, at *2 (Del. Ch. May 6, 2009))); Vila v.
                                               44
       When applied to a vote of a board, “deadlock” means a failure to meet a voting

threshold. 214 Depending on the applicable voting standard, a failure to meet a voting

threshold can result from the presence of negative votes or the lack of affirmative

votes. 215


BVWebTies LLC, 2010 WL 3866098, at *7 & n.49 (Del. Ch. Oct. 1, 2010) (looking to
Section 273 of the DGCL by analogy in resolving claims for judicial dissolution of LLCs
and collecting authorities on Section 273 dissolution).
       Defendants deny that it is appropriate to look to judicial precedent when interpreting
the meaning of “deadlock” under Section 4.10. They argue that “Section 4.10 is clear that
deadlock under the [LLC Agreement] occurs as a result of the vote of the Board of
Managers on one action. The [LLC Agreement] does not require anything more . . . .”
Defs.’ Answering Br. at 30–31; see also Oral Arg. Tr. at 41–42 (citing cases, including
Murfey v. WHC Ventures, LLC, 236 A.3d 337 (Del. 2020)). As support, Defendants draw
from the Delaware Supreme Court’s decision in Murfey, where the court declined to
impose the common law “necessary and essential” requirement to an inspection provision
in an LLC agreement that expressly permitted inspection of certain categories of
documents, including the K-1s at issue. 236 A.3d at 346–58. Murfey is not instructive
here. In Murfey, the court cautioned against applying common law precedent to impose
conditions that did not appear on the face of the contract. In this case, common law
precedent is helpful to understanding the meaning of a word appearing on the face of the
contract—“deadlock.”
214
   Meyer Nat. Foods LLC v. Duff, 2015 WL 3746283, at *3 (Del. Ch. June 4, 2015)
(defining deadlock as an “inability to make decisions and take action, such as when an LLC
agreement requires an unattainable voting threshold”); see also, 2 David A. Drexler et al.,
Delaware Corporation Law and Practice § 30.01, at 30-1 (2020) (defining deadlock as
“the inability of the directors or stockholders to function effectively because of dissension
among evenly divided interests.”); Donald J. Wolfe, Jr. & Michael A. Pittenger, Corporate
and Commercial Practice in the Delaware Court of Chancery § 9.10[c][3], at 9-256 (2020)
(“[T]he deadlock must stem from the inability of the board to muster sufficient votes to
take curative action due to the division of opinion.”); Deadlock, Black’s Law Dictionary
(11th ed. 2019) (defining “deadlock” generally as “[a] state of inaction resulting from
opposition, a lack of compromise or resolution, or a failure of election”).
215
    See Licht v. Storage Tech. Corp., 2005 WL 1252355, at *1 (Del. Ch. May 6, 2005)
(affirming the “widely-accepted notion” that “abstentions are in effect negative votes”
(citing Drexler, Delaware Corporation Law and Practice § 25.06, at 25-10)); In re Del
Monte Foods Co. S’holders Litig., 2011 WL 2535256, at *6 (Del. Ch. June 27, 2011)
                                             45
       A deadlock must also be genuine for it to have legal effect. As Chancellor

Bouchard explained in In re Shawe & Elting, LLC, a deadlock must be a product of

genuine, good faith divisions. 216 A genuine deadlock does not exist where it is

“based upon a specious premise” or “one side sought to manufacture it ‘by refusing

to consider any issue.’” 217 Delaware courts have denied petitions for judicial

intervention where the respondent has shown that “the [constituent] seeking

intervention has done so in bad faith by manufacturing a deadlock.”218 “[T]he bad

faith defense . . . seeks to demonstrate that a director or stockholder has




(holding in the context of stockholder votes under 8 Del. C. § 251(b) that “not voting is the
same as voting against” a corporate action); see also Smith v. Sussex Cnty. Council, 632
A.2d 1387, 1388–89, 1392 (Del. Ch. 1993) (deciding that an abstention does not count as
a “concurrence by acquiescence” in the context of a municipal city council vote where
“[n]o action . . . shall be valid or binding unless adopted with the concurrence of a majority
of all members of the county government,” concluding that “the Council as a body acts
through its votes; its members concur in decisions by voting”); id. (“When [the law]
requires the concurrence of all members, it requires, in my opinion, a majority of all
members to vote affirmatively.”).
216
    2015 WL 4874733, at *28 (Del. Ch. Aug. 13, 2015) (holding that a deadlock must
“reflect genuine, good faith divisions . . . of a fundamental and systemic nature over how
the Company should be managed”); see also Kleinberg v. Cohen, 2017 WL 568342, at *11
(Del. Ch. Feb. 13, 2017) (same).
217
   Kleinberg, 2017 WL 568342, at *11 (quoting Francotyp-Postalia AG & Co. v. On
Target Tech., Inc., 1998 WL 928382, at *4 (Del. Ch. Dec. 24, 1998) and Millien v. Popescu,
2014 WL 656651, at *2 n.17 (Del. Ch. Feb. 19, 2014)).
218
   Brian C. Durkin, Manufactured Deadlocks? The Problematic "Bad Faith Defense" to
Forced-Sales of Delaware Corporations Under Section 226 of the Delaware General
Corporation Law, 59 B.C. L. Rev. 725, 729 (2018).
                                             46
manufactured a ‘phony’ deadlock or has sought to give the appearance of a deadlock

by refusing to agree to any business decisions . . . .” 219

         Not all deadlocks justify dissolution, as courts will seldom find that deadlock

over an insignificant business decision warrants terminating the entity. For a

deadlocked decision to justify judicial dissolution, the decision at issue must be

qualitatively significant.      Delaware business statutes capture this qualitative

requirement in various ways. Relevant here, the LLC Act provides for judicial

dissolution “whenever it is not reasonably practicable to carry on the business.”220

“[S]erious managerial issues,” such as strategic visions, major initiatives, and the

operation and control of a company, will typically satisfy the qualitative

requirements imposed by statute and common law. 221 And the question of who




219
      Id. (citing Millien, 2014 WL 656651, at *2 n.17, and Vila, 2010 WL 3866098, at *7).
220
   6 Del. C. § 18-802; see also 6 Del. C. § 17-802 (providing for the dissolution of a limited
partnership “whenever it is not reasonably practicable to carry on the business”); 8 Del. C.
§ 273(a) (providing for dissolution of corporate joint ventures if the “stockholders shall be
unable to agree upon the desirability of discontinuing such joint venture”); 8 Del. C.
§ 226(a)(2) (providing for appointment of a custodian where a corporation’s “directors are
so divided respecting the management of the affairs of the corporation that the required
vote for action by the board of directors cannot be obtained”); Deadlock, Black’s Law
Dictionary (11th ed. 2019) (explaining that deadlock arises from “[t]he blocking of
corporate action by one or more factions of shareholders or directors who disagree about a
significant aspect of corporate policy” (emphasis added)).
221
   Vila, 2010 WL 3866098, at *7; see also Shawe, 2015 WL 4874733, at *26–28 (finding
deadlock over issues including distributions to members, pursuit of acquisitions, expense
true-ups to reconcile personal uses of company funds, and the hiring and retention of
personnel).
                                             47
should run a company is the quintessential serious managerial issue.222

       In this case, Defendants argue that language of Section 4.10 stands unqualified

and does not impose any qualitative requirement on the deadlocked decision at issue.

Section 4.10 does not require that the deadlock make it impracticable to “carry on

the business,” for example. Still, the nature of the decision at issue informs whether

the deadlock is genuine, and the court evaluates the significance of the decision at

issue for that purpose.

       Adapting the above principles to the circumstances of this case, Teller’s

resolution at the September 26 Meeting resulted in “deadlock” for the purposes of

the Deadlock Provision if: (a) the Board failed to achieve the necessary voting

threshold on a Board action; and (b) the Board deadlock was genuine.

                     a.     The Board failed to achieve the voting
                            threshold on a Board action.
       At the September 26 Meeting, Teller verbally proposed a resolution to

authorize the company to execute a consent as a Member of the Kind Group to

remove Mehra as a Manager of the Kind Group.223 Teller voted in favor of the


222
   See, e.g., Klaassen v. Allegro Dev. Corp., 2013 WL 5967028, at *15 (Del. Ch. Nov. 7,
2013) (“Often it is said that a board’s most important task is to hire, monitor, and fire the
CEO.”).
223
   JX-300-PT at 4:3–8. As discussed above, Teller misstated the nature of the resolution
during the meeting, proposing that the Board remove Mehra as a “member of the Kind
Group, LLC.” Id. The decision does not hold Teller to his misstatement, and treats the
proposal as one to remove Mehra as a “Manager” of Kind consistent with the written
resolution that Teller offered Mehra.
                                             48
resolution.224 Mehra did not vote on the resolution.225 The proposed Board action,

therefore, failed to achieve the voting threshold necessary to carry a Board action.

          This conclusion should be uncontroversial, but Plaintiffs dispute it

nonetheless. They argue that Mehra’s refusal to vote should not be treated as a vote

against the resolution. 226 As discussed above, however, abstentions can have the

same effect as a “no” vote depending on the voting standard. 227 In this case, the

quorum requirement in the LLC Agreement necessitated the presence of both

Managers; Board action thus required unanimity. 228 Where unanimity is the voting

threshold, either an abstention or a “no” vote can defeat it. Thus, the court treats

Mehra’s abstention as a “no” vote, meaning that the Teller proposal failed to achieve

the voting threshold. 229

          In a second and somewhat novel attack on the voting threshold issue, Plaintiffs

argue that there was no failure to meet a voting threshold “by the Board” as required




224
      Id. at 8:2–3.
225
      Id. at 8:5–14.
226
      Pls.’ Opening Br. at 46.
227
      See supra note 215 and accompanying text.
228
      LLC Agreement § 4.09.
229
    Mehra also argues that there was no vote because the proposal was brought on by
“surprise,” see Pls.’ Opening Br. at 1, 46, but that argument speaks more to the genuine
nature of the deadlock discussed infra Section II.A.1.b and Mehra’s claim for breach of
fiduciary duties discussed infra Section II.B.
                                            49
by Section 4.10 because it was not within the Board’s power to take action on the

proposed resolution.

         Plaintiffs point to Section 3.03 of the LLC Agreement, which provides that

“[w]henever . . . approval or consent is required to be given by the Company, by

vote or otherwise, it shall be authorized upon receiving the affirmative vote of the

Members holding not less than 90% of the Membership Interests.”230 Plaintiffs

argue that the resolution sought to cause Holdco to provide consent and thus required

approval by Members under Section 3.03. Because the Board was categorically

foreclosed from acting on Teller’s proposal under Plaintiffs’ interpretation of

Section 3.03, they contend that that the Board vote cannot give rise to the relevant

deadlock. Any deadlock on the decision must be construed as a deadlock among

Members and not Managers as required by the Deadlock Provision.

         Plaintiffs’ argument based on Section 3.03 fails in the finer details. Article

III of the LLC Agreement establishes requirements for action by Members. Properly

read, Section 3.03 imposes a super-majority voting requirement (90%) on actions to

be taken by Members. It does not require that Members vote as Members on every

Company action.        Such an interpretation would run contrary to Article IV,

Section 4.04 of the LLC Agreement. As discussed above, Article IV governs actions




230
      LLC Agreement § 3.03.
                                           50
by the Board of Managers. Section 4.02 authorizes the Board to “carry out the

conduct of the Company’s business.”231 Section 4.04 of the LLC Agreement thus

allows the Board to authorize and execute written consents by the Company, which

Teller’s resolution sought to do. Mehra’s abstention on that resolution therefore

gave rise to deadlocked vote on a Board action.

                      b.    The deadlock was genuine, even though
                            the circumstances forcing the moment of
                            deadlock were contrived.
          The more nettlesome issue raised by the deadlock analysis is determining

whether the deadlock was genuine. This decision finds that Teller and Mehra

expressed a fundamental and irreconcilable disagreement as to who should run EOS,

and that disagreement was sufficient to support a finding of deadlock and justify

dissolution. 232    The proposal at issue was in effect a referendum of Mehra’s

management of EOS. This sort of decision is the quintessential “serious managerial

issue” that speaks to the practicality of carrying on the business and rises to the level

of significance to support a finding that deadlock was genuine. 233

          This finding is reached with some reservation because Plaintiffs’ arguments

to the contrary are well-founded. Plaintiffs contend that Teller was motivated by a


231
      Id. § 4.02.
232
   See JX-300-PT (expressing disagreement and animosity while clashing over competing
resolutions to remove each other as Managers of Kind and a co-CEOs of Products).
233
      See supra notes 221–22 and accompanying text.
                                           51
need for liquidity as of September 2019 and sought to dissolve the Company to

further this purpose, that the events giving rise to the deadlock were contrived, and

that most of the justifications proffered for Teller’s desire to end the shared-control

relationship were pretextual. Based on the trial record, most of these contentions

seem true.

         It is true that Teller was motivated by a need for liquidity as of September

2019. Teller’s repeated requests to withdraw money from the Company show that

EOS served as the primary source of income funding his lifestyle.234 Around the

time EOS faced liquidity concerns, Teller turned to his financial advisor to explore

a possible sale of his stake in the Company. 235 He even told Cornick that he needed

“some liquidity in his life.”236

         Yet, Teller’s desire for liquidity was not the driving force behind Teller’s

decision to oust Mehra. An internal Goldman Sachs email shows that Teller

understood that he could not sell the Company for at least another twelve months.237



234
    See Trial Tr. at 45:24–46:7, 47:14–19 (Mehra) (testifying about Teller’s requests for
distributions to fund real estate purchases in Manhattan and in the Hamptons).
235
    See JX-154 (noting on July 19, 2019 that EOS’s “majority shareholder reached out;
starting to consider a transaction again”); JX-155 (documenting a July 18, 2019 call
between Teller and Olga Lewis at Goldman Sachs to “discuss his desire for exit”).
236
      Cornick Dep. Tr. at 65:7–8.
237
   JX-155 (“Call with Jonathan to discuss his desire for exit, likely 12-18 months from
now. . . . He understand [sic] he needs to show growth to attract interest.”) (emphasis
added).
                                           52
And this decision finds that concerns with Mehra that developed over the summer

of 2019 discussed more fully below were Teller’s dominant reasons for removing

Mehra.

         It is also true that the events giving rise to the Board’s deadlock were contrived

and the outcome of the September 26 Meeting was pre-ordained. Teller wanted

Mehra out of EOS and took concrete steps to accomplish that goal. He and Slover

met with Morrison Cohen attorneys, 238 devised a game plan, 239 followed a script

designed to “create deadlock,”240 and pre-executed documents in contemplation of

that result.241 Teller even hired an armed guard to ensure the meeting would end

with Mehra’s removal and retained a public relations firm to shape the narrative.242




238
      Teller Dep. Tr. at 275:24–276:3; JX-503 at page 20 (message EOS00008402).
239
   See, e.g., JX-264 at EOS00012803 (emailing on September 23, 2019, to discuss strategy
for how to best accomplish Mehra’s removal, noting that Teller intends to “create
deadlock”); JX-506 at message EOS00012817 (messaging Slover to inquire about a
resolution that would give Teller “control of the board” and “create[] deadlock”).
240
      See JX-264 at EOS00012803; JX-276a.
241
   JX-262 (sending Teller draft Dissolution Materials); JX-274 (sending Teller finalized
Dissolution Materials); JX-288 (sending Teller execution versions of the Dissolution
Materials); JX-290 (acknowledging on September 25, 2019, that Teller will be “bringing
signed originals” to the meeting); JX-291 (compiling executed Dissolution Materials).
242
   JX-240a (hiring an armed security agent for September 26, 2019); JX-505 (confirming
“a deal for one month” of public relations work on September 18, 2019); JX-252 (providing
Teller with draft press releases characterizing Mehra’s departure).
                                             53
      A contrived procedure designed to force deadlock could cast doubt on the

earnestness of the parties’ disagreement.243 Board meetings are intended as times to

deliberate, to convince Board members of ideas and positions, and to debate the

merits of business decisions and business risks. When the result is pre-ordained, the

process becomes artificial. Where there are no sincere efforts to resolve a deadlock,

there is reason to doubt that the deadlock itself is genuine.244

      Yet, the focus of the court’s factfinding on deadlock issues is to determine

whether there is a genuine, irreconcilable disagreement between the parties. Here,

there is. In this case, the deadlocked parties had worked closely together for many



243
   See, e.g., Millien, 2014 WL 656651, at *2 n.17 (denying reconsideration of the court’s
appointment of a custodian because testimony at trial suggested that any deadlock was
contrived by the petitioner’s refusal “to consider any issue”); Bentas v. Haseotes, 1999 WL
1022112, at *3–5 (Del. Ch. Nov. 5, 1999) (declining to appoint a custodian under 8 Del.
C. § 226 where the reason for a purportedly deadlocked director election was stockholders’
refusal to attend meetings resulting in a failure to reach quorum; ordering a stockholder
meeting under 8 Del. C. § 211 instead to ensure quorum and avoid a contrived deadlock).
244
   Plaintiffs go further to say that “the plain meaning of ‘deadlock’ contemplates process
and efforts to resolve,” and the pre-meditated nature of the deadlock renders it
disingenuous. Pls.’ Reply Br. at 6 (citing Merriam-Webster’s Collegiate Dictionary (11th
ed.); The New Int’l Webster’s Collegiate Dictionary of the Eng. Language (2002 ed.)).
They are incorrect in this interpretation—that the deadlock was pre-meditated does not
make it disingenuous, and Plaintiffs erroneously derive their definition from dictionaries
rather than the ample authority of this court interpreting “deadlock.” Neither of the
definitions on which they rely require process or efforts to resolve a disagreement, in any
event. Plaintiffs read too much into those dictionary definitions. The first dictionary
source defines “deadlock” as “a state of inaction or neutralization resulting from the
opposition of equally powerful uncompromising persons or factions.” Merriam-Webster’s
Collegiate Dictionary (11th ed.). The second defines “deadlock” as “[a] cessation of
activity or progress caused by the refusal of opposing parties to cooperate.” The New Int’l
Webster’s Collegiate Dictionary of the Eng. Language (2002 ed.).
                                            54
years, and one of them had grown exceedingly distrustful of the other’s management

decisions. In such circumstances, it is easy to conclude that the disagreement over

whether to continue the shared-control arrangement arose in good faith, even if the

context within which they formally deadlocked was clearly contrived.245

       Finally, it is true that Teller’s litigation position overstated the degree to which

Mehra’s business decisions influenced Teller’s determination to cut ties. Teller

made it seem like he was growing increasingly frustrated with Mehra from 2014

through the September 26 Meeting.246 That testimony was insincere, and Mehra

proved that Teller tacitly endorsed business plans and decisions as Mehra made

them. 247



245
     See, e.g., Shawe, 2015 WL 4874733, at *28 (holding that a deadlock must “reflect
genuine, good faith divisions . . . of a fundamental and systemic nature over how the
Company should be managed”); Durkin, supra note 218 at 729 (“[T]he bad faith defense .
. . seeks to demonstrate that a director or stockholder has manufactured a ‘phony’ deadlock
or has sought to give the appearance of a deadlock by refusing to agree to any business
decisions . . . .”); see also Fisk Ventures, LLC v. Segal, 2009 WL 73957, at *4–7 (Del. Ch.
Jan. 13, 2009) (finding that deadlock warranted dissolution despite a party’s refusal to
exercise a contractual option that could break the deadlock, noting that the parties could
not “harmoniously resolve their differences” and that “dissolution becomes the only
remedy available” where “deadlock cannot be remedied through a legal mechanism set
forth within the four corners of the operating agreement”).
246
   See, e.g., Trial Tr. at 421:9–425:12 (Teller) (hinting at tension underlying their working
relationship due to Mehra’s “temper” and desire to “take more and more control”).
247
    See, e.g., JX-71 (capitulating to Mehra’s request to “hold on these discussions until
we’ve had a more full discussion internally”); JX-170 (notifying Teller that financing “will
take 3 months” and “[w]e may get lucky but don’t plan on anything earlier”); Trial Tr. at
70:23 –71:9 (Mehra) (testifying that Teller drove the decision to expand EOS’s business
into China); id. at 847:17–848:13 (Garg) (testifying that the transition to Absara was
Mehra’s decision but that Teller was aware of the decision and raised no objections); id. at
                                             55
         Yet, the record reflects that Teller’s primary gripe with Mehra was not

pretextual. Teller and Mehra harbored an irreconcilable disagreement as to who

should run the Company. This disagreement was on vivid display during the

September 26 Meeting. The audio recording of the September 26 Meeting captures

Teller’s resolute belief that Mehra should no longer run EOS and Mehra’s equally

adamant belief that Teller was not qualified to take his place. 248 Teller expressed his

opinion that Mehra was “a very negative force in this organization,” “created a toxic

culture,” and that Mehra’s “continued presence as part of management is adversely

affecting the continued viability of the organization.”249 Mehra responded by

accusing Teller of being “completely incompetent” with “absolutely no

understanding of the economics of the business,” and of “bankrupt[ing] the




83:6–84:5 (Mehra) (testifying that Teller participated in daily discussions about the Crystal
launch); id. at 85:2–20, 86:6–12 (Mehra) (testifying that Teller never confronted him about
his management style even after the two discussed being tougher on employees); id. at
89:1–90:7 (Mehra) (testifying that Teller was aware of Hayden and advised Curan on some
Hayden matters); id. at 99:20–100:1 (Mehra) (testifying that Teller did not ask Mehra to
stop working on the Soap Project within EOS until September 16, 2019); id. at 104:1–19
(Mehra) (testifying that Teller agreed to a transition period during which Mehra would
transfer the Soap Project from EOS to Hayden after September 16, 2019).
248
      JX-300-PT at 6:1–15.
249
      Id. at 4:17–5:12.
                                             56
business” through his distributions. 250 An insurmountable chasm existed between

Teller and Mehra by the time the meeting concluded.251

          This finding is supported by evidence of growing discord between Teller and

Mehra immediately preceding the September 26 Meeting.                 Of Teller’s many

criticisms of Mehra raised in this litigation, contemporaneous communications and

third-party testimony corroborate two.

         First, Teller testified genuinely about his growing concern over Mehra’s

impact on the Company culture and the resulting employee attrition. To recap, Teller

learned of the problem from Slover and from disgruntled employees in Europe. He

spoke to EOS executives over the summer of 2019. 252 Teller stated that these

conversations gave him the sense that the way Mehra interacted with employees

“was having a negative influence on both the culture and just the way the

business . . . was operating.”253       These concerns are reflected in Teller’s




250
      Id. at 6:9–7:11.
251
    For example, seven lines of the meeting transcript comprise a back-and-forth between
Teller and Mehra repeating “[n]o, you don’t” and “[y]es, I do” at one another until
interrupted by Teller’s security agent. Id. at 12:20 –13:3.
252
    Trial Tr. at 442:19–24, 444:5–13 (Teller); see also id. at 440:3–444:13 (Teller)
(detailing his efforts to corroborate the information he obtained from Slover about Mehra’s
treatment of employees).
253
      Id. at 445:21–24 (Teller).
                                            57
communications from the summer of 2019. 254 Teller’s testimony is corroborated by

the testimony of EOS executives.255

         Second, Teller testified genuinely as to real-time concerns regarding the Soap

Project. Teller was sensitive to Mehra’s use of Company resources to aid Curan.

He was exceptionally frustrated by Mehra’s pursuit of the Soap Project with Curan.

Teller’s testimony is corroborated by the testimony of EOS executives. 256

         At least as to these two topics, Teller and Mehra fundamentally disagreed.257

This, coupled with the parties’ conduct during the September 26 Meeting, provides

a sufficient basis on which to conclude that the deadlock was genuine.




254
    See JX-138 (June 3, 2019 email from Garg indicating the “[t]hird Monday third
resignation” of an employee); JX-175 (August 8, 2019 email from Teller attributing
comments about “serious turnover” and “low employee morale” to “Glassdoor”).
255
   See id. at 439:5–12 (Teller); id. at 706:1–7, 708:16–709:5 (Slover); id. at 788:1–789:9
(Landsberg); id. at 822:15–823:11, 824:5–21 (Garg); id. at 877:10–17 (Pasqualini).
256
      Id. at 699:20–700:20, 702:12–703:13 (Slover); id. at 832:20–836:18 (Garg).
257
   Plaintiffs’ other attack on the bona fides of the deadlock do not alter this conclusion.
Plaintiffs acknowledge the import of disagreements over the “question of who should run
the company,” but they argue that this question pertained to Products such that there was
no disagreement as to who should run Holdco. Pls.’ Opening Br. at 44. This argument
ignores the reality of EOS’s business structure and falsely assumes that Mehra
compartmentalized his efforts to manage Holdco from his efforts to manage EOS’s
subsidiaries. That is not the case. The parties treated EOS as a single operation and
managed it accordingly. The Board action to remove Mehra as a Manager of Kind was a
surrogate vote to remove Mehra from his management roles at EOS generally.
                                             58
                2.    Breach of Section 4.03’s Requirements to Act in Good Faith
                      and Protect and Promote the Members’ Interests
         Plaintiffs next claim that the dissolution should be rendered invalid due to

Teller’s breach of Section 4.03 of the LLC Agreement, which required him to act

“in good faith” and to “protect and promote the interests of the Company and the

Members.”258 This argument can be broken down into two parts. First, Mehra

repackages his argument that Teller failed to act in good faith by manufacturing the

deadlock.      Second, Mehra contends that Teller failed to protect and promote

Plaintiffs’ interests by discontinuing their shared-control relationship of the EOS

entities.

         The Delaware Supreme Court has held that contractual good faith is a

subjective standard applied at the time the decision was made.259 The standard is

“purely subjective” and Section 4.03 is upheld if Teller “in good faith determined”

that Mehra’s removal was in the Company’s best interest and that his secrecy



258
      See Pls.’ Opening Br. at 48–49; LLC Agreement § 4.03.
259
    See DV Realty Advisors LLC v. Policemen’s Annuity and Ben. Fund of Chicago, 75
A.3d 101, 109–11 (Del. 2013); see also ev3, Inc. v. Lesh, 114 A.3d 527, 539 (Del. 2014)
(applying the DV Realty standard to analysis of contractual good faith in failing to make
milestone payments pursuant to a merger agreement, noting that “[a] plaintiff contending
that a party did not comply with its express contractual duty of good faith would typically
have to show that the party acted in subjective bad faith.”); Allen v. Encore Energy P’rs.,
L.P., 72 A.3d 93, 105–06 (Del. 2013) (holding that where a limited partnership agreement
imposed “a contractual duty of subjective good faith,” a plaintiff must show conscious
disregard of that contractual duty “to form a subjective belief,” which “would take an
extraordinary set of facts”).
                                            59
furthered the Company’s best interest.260 The court need not rehash determinations

reached in prior sections of this decision.       Though Teller’s testimony lacked

credibility at times, he believably testified that he fundamentally disagreed with how

Mehra ran the business.

          As for the clandestine manner in which Teller accomplished this goal, Teller

testified as to his belief that any transparency about his intentions would have been

counterproductive. Specifically, Teller felt that “asking him to leave would have not

been very productive, and it would have caused . . . obvious dissent in the

organization, which would have had a negative effect on the employees. And I was

concerned that . . . there would be this period of limbo . . . where people weren’t sure

who do I report to and this company is chaotic and I need to leave.” 261 Teller based

his belief on Mehra’s “temperament” and on his “experience with [Mehra].” 262 The

court finds that Teller’s assertion was genuine—Teller honestly believed that

alerting Mehra to his intentions prior to the meeting would have been

counterproductive.

          Plaintiffs spend much of their post-trial reply brief attacking Teller’s

credibility on several critical topics, including Teller’s “hope” that Mehra would



260
      DV Realty, 75 A.3d at 111.
261
      Trial Tr. at 520:4–15 (Teller).
262
      Id. at 520:4–5 (Teller).
                                           60
agree to step down, Teller’s purported confusion over the mechanics of the

dissolution, and each of the business disputes put forth by Teller in this litigation.263

As to those topics, the court shares Plaintiffs suspicions. But, as explained above,

Teller credibly testified as to his decision to remove Mehra and as to his reasons for

not approaching Mehra in advance of the September 26 Meeting. Those issues

remain dispositive as to the validity of the dissolution.

         Plaintiffs also point to Teller’s liquidity motive as indicative of bad faith.264

As explained in the previous section, the evidence is insufficient to conclude that

liquidity was the driving force behind Teller’s actions or that Teller’s decision to

remove Mehra was made in bad faith.

         Plaintiffs next argue that Teller breached Section 4.03 by failing to “protect

and promote” their interests “in maintaining the protections and rights in EOS

Holdco’s Operating Agreement.” 265 The interests to which Plaintiffs cite are “the

Mehra Trust’s effective veto power over actions subject to the vote of EOS Holdco’s

members . . . and its interest in having Mehra remain on the Board.”266 The breach



263
      Pls.’ Reply Br. at 14–17.
264
    Id. at 18–20. Later, Plaintiffs claim that Teller’s motivation “was to dissolve Holdco.”
Id. at 21. But the only implication or explanation offered for this motive is Teller’s ability
to benefit financially from the outcome. As noted above, the evidence simply does not
demonstrate that this was Teller’s driving motivation.
265
      Pls.’ Opening Br. at 49.
266
      Pls.’ Reply Br. at 21.
                                             61
they assert is Teller’s act of dissolving the Company, which eliminated those

rights.267

            Plaintiffs’ “preserve and protect” argument conflicts with the parties’

contractual scheme. Essentially, Plaintiffs contend that Teller had an obligation to

preserve and protect Mehra’s shared-control rights in all circumstances, even in the

event of deadlock. Put differently, Plaintiffs argue that Teller was required to

continue working in a shared-control relationship with Mehra in perpetuity. This

interpretation would render the Deadlock Provision meaningless by permanently

foreclosing any dissolution that would eliminate the shared-control arrangement.

Plaintiffs’ interpretation must be rejected for that reason.268

            To recap, because Teller acted with the honest belief that his conduct was

necessary for the Company, he did not breach the Section 4.03 requirement that the

Board of Managers act in good faith. And the protect-and-promote requirement was

not a till-death-do-us-part commitment; it did not require Teller to remain in a

shared-control relationship with Mehra in perpetuity. Plaintiffs’ arguments therefore

do not warrant invalidating the dissolution of Holdco.


267
      Id.
268
    Osborn v. Kemp, 991 A.2d 1153, 1159 (Del. 2010) (holding that courts must “read a
contract as a whole and . . . give each provision and term effect, so as not to render any part
of the contract mere surplusage”) (quoting Kuhn Const., Inc. v. Diamond State Port Corp.,
990 A.2d 393, 396–97 (Del. 2010)); Shall, Black’s Law Dictionary (11th ed. 2019)
(defining “shall” as “is required to,” noting that it connotes “the mandatory sense that
drafters typically intend and that courts typically uphold”).
                                              62
                   3.   Breach of Section 4.10’s Dissolution Requirements
          Plaintiffs’ final theory of contractual breach is that Teller violated

Section 4.10’s requirements for a deadlock-based dissolution. Plaintiffs first claim

that Teller breached Section 4.10 by unilaterally effecting the dissolution and

distributing Company assets. 269        Plaintiffs next claim that Teller breached

Section 4.10’s requirement to give effect to the Company’s economic sharing

arrangements at the Kind level.270 Once again, Plaintiffs argue that these breaches

warrant invalidation of the dissolution. 271

                        a.    Teller did not breach the LLC Agreement
                              by acting unilaterally to effect the
                              dissolution.
          The Deadlock Provision of Section 4.10 provides that “in the event the vote

upon action by the Board of Managers results in a deadlock, then the Board of

Managers shall dissolve the Company in accordance with Article X.”272 Plaintiffs

interpret this language as requiring that the Board—meaning both Managers and not

an individual Manager—effect the dissolution.         Plaintiffs also argue that this

language incorporates by reference Article X of the LLC Agreement, which requires

that the Board appoint a “liquidator (who may be a Member)” to “liquidate the assets


269
      Pls.’ Opening Br. at 50–51.
270
      Id. at 52.
271
      Id. at 49–50.
272
      LLC Agreement § 4.10 (emphasis added).
                                           63
of the Company, apply and distribute the proceeds . . . as contemplated by this [LLC

Agreement].”273       Plaintiffs claim that the dissolution violated these provisions

because Teller, and not the Board, unilaterally executed the Notice of Dissolution

and liquidated the assets.

         It is easy to reject Plaintiffs’ interpretation of Section 4.10, which would

essentially require a unanimous Board vote from a deadlocked Board to effect

dissolution. The premise of Plaintiffs’ argument is that because the Board must take

action to dissolve the Company under Section 4.10, Teller could not effectuate

dissolution without Mehra’s authorization. Put differently, Plaintiffs argue that

Mehra holds veto rights over the Board’s compliance with Section 4.10. Taken to

its logical extreme, Plaintiffs’ argument results in the nonsensical possibility that a

Board deadlock—which “shall” trigger dissolution under Section 4.10—does not

result in dissolution if the Board fails to authorize dissolution. To avoid the perpetual

loop of deadlocked Board decisions, and to render the mandatory language of

Section 4.10 effective as this court must,274 dissolution must flow automatically from

an event of deadlock without any intervening Board action. 275


273
      Id. § 10.02.
274
      See supra note 268 and accompanying text.
275
   Plaintiffs’ interpretation seems unlikely to result in an invalidation of the dissolution in
any event. At a minimum, the perpetual deadlock loop created by Plaintiffs’ reading would
support a holding that it is not reasonably practicable to carry on the business so as to justify
judicial dissolution under the LLC Act. See 6 Del. C. § 18-802.
                                               64
         Section 10.01 of the LLC Agreement bolsters the conclusion that Section 4.10

requires automatic dissolution upon an event of deadlock. Section 10.01 states that

such “[d]issolution of the Company shall be effective on the day the event occurs

giving rise to the dissolution.”276 As specified by Section 4.10, a deadlocked Board

vote is an event giving rise to dissolution under the LLC Agreement. Thus, under

Section 10.01, dissolution was required to occur on the day of the event of deadlock,

timing that leaves little room for intervening Board action.277

         For these reasons, Teller did not breach Section 4.10 by unilaterally

authorizing dissolution.

         Plaintiffs’ argument based on Section 10.02’s requirement that the Board

appoint a liquidator fares no better. Once again, the premise of Plaintiffs’ argument

is that intervening Board action is required to implement aspects of Section 4.10,

which runs contrary to the mandatory nature of Section 4.10 and would undermine

the effectiveness of the Deadlock Provision.




276
      LLC Agreement § 10.01 (emphasis added).
277
   The drafting history of Section 4.10 provides additional support for the notion that the
parties intended for dissolution to follow automatically from an event of deadlock. An
early draft of the 2014 amendment to the LLC Agreement provided that in the event of a
deadlock, “the Board of Managers shall vote to dissolve the Company.” JX-11 § 4.10
(emphasis added). The final version of Section 4.10 omits this language and requires only
that in the event of a deadlock “the Board of Managers shall dissolve the Company.” LLC
Agreement § 4.10 (emphasis added). In so doing, the LLC Agreement contemplates
dissolution as the mandatory consequence of a deadlock.
                                            65
            Plaintiffs’ argument based on Section 10.02 fails for other reasons as well. It

is true that dissolution under Section 4.10 is subject to Article X, which governs

dissolution generally. But a deadlock-based dissolution is governed by specific

provisions of Section 4.10. And here the specific terms of Section 4.10 prevail over

the general terms of Article X.278            Section 4.10 requires distribution of the

Membership Interests in Kind:

                  [I]n connection with such dissolution, the membership
                  interests of Kind then held by the Company, as well as any
                  other Company assets . . . , shall be distributed to the
                  Members pro rata in accordance with their respective
                  Membership Interests . . . . 279

That requirement applies “notwithstanding anything to the contrary contained

herein.” 280 The requirement is purely formulaic, which cuts against the notion that

the parties intended that a liquidator be appointed to implement it. It is simply not

reasonable to interpret Section 4.10 as requiring the appointment of a liquidator, as

Plaintiffs argue. It is unclear why the appointment of a liquidator would make a

difference given the formulaic nature of Section 4.10 in any event.




278
   See, e.g., DCV Hldgs., Inc. v. ConAgra, Inc., 889 A.2d 954, 961 (Del. 2005) (“Specific
language in a contract controls over general language, and where specific and general
provisions conflict, the specific provision ordinarily qualifies the meaning of the general
one.” (citing Katell v. Morgan Stanley Gp., Inc., 1993 WL 205033, at *4 (Del. Ch. June 8,
1993))).
279
      LLC Agreement § 4.10 (emphasis added).
280
      Id.
                                              66
          In sum, in response to a deadlock, the Company “shall” be dissolved. Teller

was therefore empowered to give effect to that dissolution and to liquidate the

Company’s assets notwithstanding the Deadlock Provision’s reference to Board

action or any requirement that the Board appoint a liquidator.

                           b.   Teller breached the LLC Agreement by
                                failing to give effect to the economic
                                arrangements among the Members at the
                                Kind level.

          Plaintiffs’ final argument for invalidating the dissolution under the LLC

Agreement is based on the remaining language of Section 4.10, which states:

                  [I]n connection with such dissolution . . . each of the
                  Members shall take such actions as are necessary or
                  appropriate to give effect as members of Kind to the
                  economic arrangements among the Members set forth in
                  Section 7.01(a)(ii) (i.e., it is the intent of the Members that,
                  as between such Members, the same distribution
                  provisions shall apply as Members of the Company or as
                  members of Kind). 281

As discussed above, Section 7.01(a)(ii) requires that distributions are made

proportionate to the Membership Interests (approximately 85%/15%) until

aggregate distributions equal the threshold.282 Once the threshold is achieved,

distributions are to be made according to the Revised Sharing Percentages

(50%/50%). Plaintiffs contend that Teller failed to give effect to the Company’s



281
      Id. (emphasis added).
282
      Id. § 7.01(a)(ii).
                                                67
economic arrangement at Kind when dissolving EOS Holdco. This, according to

Plaintiffs, puts Teller in ongoing breach of Section 4.10. 283

         This argument has merit. Teller acknowledges his duty under Section 4.10 to

give effect to the distribution provisions of Holdco after dissolution. 284 He further

admits that he took no action to implement Plaintiffs’ economic rights at Kind.285

         Although Plaintiffs’ argument has merit, it does not speak to the immediate

question before the court—whether there was a basis to dissolve Holdco. Plaintiffs

do not argue that this breach, standing alone, warrants invalidation of the dissolution.

Nor could they. Replicating the Company’s distribution provisions at Kind is an

obligation “in connection with” and not a condition precedent to the dissolution.286

         As noted above, the court bifurcated proceedings to address the narrow

question of the validity of Holdco’s dissolution. This decision therefore does not

address other remedies for Teller’s failure to replicate the Equal-Distribution




283
      Pls.’ Opening Br. at 52.
284
      Trial Tr. at 508:3 –11,
285
    Id. at 508:12 –509:7, 511:10 –14, 514:17–24 (Teller). Teller attributes his failure to
abide by the requirements of Section 4.10 to Mehra filing this lawsuit, but that does not
make sense given that Mehra sued Teller in part for his failure to abide by Section 4.10.
Trial Tr. at 515:16–516:8, 662:5–9 (Teller); see also Defs.’ Answering Br. at 40 (“When
the parties resolve the economic aspect of this dispute, any funds owed from the Company
to the Mehra trust in order to effectuate the economic arrangements will be paid.”).
286
      See LLC Agreement § 4.10.
                                           68
Arrangement at Kind. For now, it suffices to say that this breach does not invalidate

the dissolution of Holdco.

         B.      Breach of Fiduciary Duties

         Plaintiffs’ final argument asks the court to invalidate the dissolution on

equitable grounds.287 They contend that Teller manufactured the deadlock as part of

an illicit scheme to strip Mehra of his economic rights in EOS.288 This, according

to Plaintiffs, violated Teller’s fiduciary duty of loyalty and justifies invalidating the

dissolution. 289

         By default, limited liability company managers owe fiduciary duties akin to

those owed by directors of a corporation. 290 Although Delaware law permits a

limited liability company to eliminate fiduciary duties in the governing

agreement,291 the LLC Agreement does not do so.

         Teller owed the Company and its Members a duty of loyalty, which “mandates

that the best interest” of the Company and its owners “takes precedence over any


287
      Pls.’ Opening Br. at 53.
288
      Id. at 53–61.
289
      Id. at 62–63.
290
   6 Del. C. § 18-1104 (“In any case not provided for in this chapter, the rules of law and
equity, including the rules of law and equity relating to fiduciary duties . . . shall govern.”).
291
   6 Del. C. § 18-1101(e) (“A limited liability company agreement may provide for the
limitation or elimination of any and all liabilities for breach of contract and breach of duties
(including fiduciary duties) of a member, manager or other person to a limited liability
company or to another member or manager or to another person that is a party to or is
otherwise bound by a limited liability company agreement . . . .”).
                                               69
interest” he may have possessed personally. 292 “[B]ad faith conduct is a breach of

the duty of loyalty. . . .” 293 Under Delaware law, a plaintiff can show bad faith by

proving that a fiduciary “intentionally acts with a purpose other than that of

advancing the best interests of the corporation,” intentionally “acts with the intent to

violate applicable positive law,” or “intentionally fails to act in the face of a known

duty to act, demonstrating a conscious disregard for his duties.” 294

         Plaintiffs assert several variations on their duty of loyalty claim, but the

unifying theme of these claims is that Teller breached his duty of loyalty by acting

to further his own desire for control over EOS’s cash flows. 295 The court has rejected

Plaintiffs’ theory that Teller was motivated to remove Mehra solely by a desire for

liquidity multiple times in this decision. The court has also found that Teller acted

in good faith, both in terms of deciding to remove Mehra and in doing so without

first confronting him.

         Relevant to the narrow question addressed in this trial, Plaintiffs contend that

Teller’s actions warrant equitable invalidation of the dissolution because Mehra


292
   See Triple H Fam. Ltd. P’rship v. Neal, 2018 WL 3650242, at *18 (Del. Ch. July 31,
2018) (quoting Cede & Co. v. Technicolor, Inc., 634 A.2d 345, 361 (Del. 1993)).
293
   See, e.g., Stewart v. BF Bolthouse Holdco, LLC, 2013 WL 5210220, at *11 (Del. Ch.
Aug. 30, 2013) (“It is now well-established . . . that the duty of loyalty encompasses more
than interested transactions and also covers director actions taken in bad faith.”).
294
      In re Walt Disney Co. Deriv. Litig., 906 A.2d 27, 67 (Del. 2006).
295
   See, e.g., Pls.’ Opening Br. at 57–58 (arguing that Teller was motivated by a need for
liquidity and that he sought to gain control over the Company to benefit from its sale).
                                              70
“was ambushed and ejected from the premises,” and therefore “was not given the

opportunity to consider his options.”296 According to Plaintiffs, the Board’s actions

at the September 26 Meeting were void, even if all of the steps taken in advance of

and during that meeting complied with the LLC Agreement and LLC Act.

            Plaintiffs rely on two decisions in which this court invalidated actions taken

at a board meeting—VGS, Inc. v. Castiel and Alderstein v. Wertheimer297—but these

decisions are inapposite.

            In VGS, Inc. v. Castiel, this court declared invalid a merger orchestrated by

two managers without notice to a third manager who could have used his majority

stake to prevent the merger. 298 The LLC had three members and a three-person

board of managers. Two of the members were entities controlled by the founder,

which collectively designated one manager, and which held a majority of the

membership interests.299 The other member was an entity controlled by an investor,

which designated one manager.300 The third manager was independent from the

members.




296
      Id. at 60.
297
   Id. (citing Alderstein v. Wertheimer, 2002 WL 205684, at *9–11 (Del. Ch. Jan. 25, 2002)
and VGS, Inc. v. Castiel, 2000 WL 1277372, at *4 (Del. Ch. Aug. 31, 2000)).
298
      2000 WL 1277372, at *4–5.
299
      Id. at *1.
300
      Id.
                                              71
            After some time, the founder and the investor “had very different ideas about

how the LLC should be managed and operated.”301 The investor successfully

convinced the third-party manager to merge the LLC into a Delaware corporation

without notice to the founder. 302 They did so by written consent of a two-thirds

majority of the board, an action that the founder could have prevented had he been

informed in advance. The court held that this secret merger violated the managers’

duty of loyalty to the LLC and its majority member. 303 Central to the court’s analysis

was the structure of the LLC agreement, through which the majority stockholder

“protected his equity interest in the LLC through the mechanism of appointment to

the board rather than by the statutorily sanctioned mechanism of approval by

members owning a majority of the LLC’s equity interests.” 304 The court noted that

the defendants “knew that with notice [the third manager] could have acted to protect

his majority interest” and that they therefore “breached their duty of loyalty to the

original member and their fellow manager by failing to act in good faith.”305 For

that reason, the court declared the merger invalid.




301
      Id. at *2.
302
      Id.
303
      Id. at *5.
304
      Id.
305
      Id. at *4.
                                              72
            In Alderstein v. Wertheimer, this court invalidated a stock issuance planned

without notice to a controlling stockholder. 306 The company at issue in Alderstein

struggled financially due to a series of managerial problems that ultimately resulted

in its insolvency. 307 In anticipation of a board meeting, one director proposed terms

for an acquisition of the company but did not disclose those plans to the company’s

founder and controlling stockholder. 308 Upon learning of this plan at the board

meeting, the founder objected to its dilution of his voting control, despite the

company’s “immediate need of funds.”309 After the board voted to approve the

transaction and to remove the founder from the board, the founder voted his majority

shares to remove other directors from the board by written consent.310 He then filed

a suit seeking to invalidate the actions of the board meeting and to reinstate his

majority control, retroactively giving effect to his written consent.311

            After concluding that the board meeting complied with the requirements of

the DGCL and the company’s bylaws, the court framed the question as “whether

[the plaintiff] had an adequate opportunity to protect his interests.”312 The court


306
      2002 WL 205684, at *9–11.
307
      Id. at *1–5.
308
      Id. at *6.
309
      Id. at *7.
310
      Id.
311
      Id.
312
      Id. at *10.
                                             73
reasoned that “the decision to keep [the plaintiff] in the dark about the plan . . . was

significant because [he] possessed the contractual power to prevent the issuance.”313

Although the plaintiff “may or may not have exercised this power had he been told

about the plan in advance,” the court deemed invalidation of the issuance proper

because “he was fully entitled to the opportunity to [protect himself] and the

machinations of those individuals who deprived him of this opportunity were unfair

and cannot be countenanced by this court.” 314 Despite the directors’ good-faith

desire to save the company, the court would not allow them “accomplish such action

through trickery or deceit,” and invalidated the actions of the board.315

            The outcomes of VGS and Alderstein were driven by the fact that the

disadvantaged board member held a controlling equity stake or was the

representative of a controlling stakeholder. In each case, the controllers could have

exercised their voting power or contractual rights to alter the course of the board

meeting at issue. By failing to provide sufficient notice of the board action, the

fiduciaries breached their duties to the controlling stakeholder, which required the

court to invalidate the actions of that meeting.316


313
      Id. at *9.
314
      Id.
315
      Id. at *11.
316
   Reasonable minds can debate whether the holdings of VGS and Alderstein are consistent
with other decisions of this court and tenets of Delaware law generally. See generally
Klaassen, 2013 WL 5967028, at *3–16 (discussing VGS, Alderstein, their progenitors and
                                          74
       In this case, unlike in VGS or Alderstein, Teller is the majority stakeholder,

and Mehra lacked any contractual or other rights that would have enabled him to

avoid the outcome of the September 26 Meeting, even if he had detailed advanced

notice. 317 Thus, the nature by which the September 26 Meeting was convened does

not provide a basis for invalidating the actions that took place at that meeting.

III.   CONCLUSION

       For the foregoing reasons, the court enters judgment in favor of Defendants

regarding the existence of deadlock and the validity of Holdco’s dissolution. The

parties are to confer on a path forward for litigating the remainder of Plaintiffs’

claims.




progeny). Because both cases are factually distinguishable, this court need not reach that
issue.
317
    The Delaware Supreme Court’s recent affirmance in Bäcker v. Palisades Growth
Capital II, L.P., is distinguishable. See 2021 WL 140921 (Del. Jan. 15, 2021), aff’g 2020
WL 1503218 (Del. Ch. Mar. 26, 2020). There, the defendants affirmatively misled their
fellow director. Id. at *12–15. The Supreme Court observed that the trial court “did not
impose an equitable notice requirement by faulting the Bäckers for their silence,” but
rather, “[t]he court granted equitable relief because the Bäckers made misrepresentations
designed to deceive their fellow directors.” Id. at *18. There are no facts in this case
demonstrating that Teller affirmatively misled Mehra.
                                           75